Exhibit 10.5


--------------------------------------------------------------------------------



TERM LOAN A AGREEMENT
among
BRANDYWINE REALTY TRUST and
BRANDYWINE OPERATING PARTNERSHIP, L.P.,
as Borrowers
and
THE LENDERS IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
BANK OF AMERICA, N.A.,
as Syndication Agent
and
PNC BANK, NATIONAL ASSOCIATION and
ROYAL BANK OF CANADA,
as Documentation Agents
and
CITIBANK, N.A. and
CITIZENS BANK OF PENNSYLVANIA,
as Co-Documentation Agents
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Senior Managing Agent
and
REGIONS BANK, TD BANK, N.A., THE BANK OF NEW YORK MELLON, and U.S. BANK,
NATIONAL ASSOCIATION,
as Managing Agents
and
J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
DATED AS OF DECEMBER 15, 2011

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
1.1


Definitions
1
1.2


Computation of Time Periods and Other Definition Provisions
28
1.3


Accounting Terms
28
1.4


Joint Venture Investments
29
 
 
 
SECTION 2.
CREDIT FACILITY
29
 
 
 
2.1


Loans
29
2.2


[Reserved]
32
2.3


[Reserved]
32
2.4


Joint and Several Liability of the Borrowers
32
2.5


Appointment of BOP
34
2.6


Non-Recourse
34
2.7


Incremental Commitments
35
 
 
 
SECTION 3.
GENERAL PROVISIONS APPLICABLE TO LOANS
36
 
 
 
3.1


Interest
36
3.2


Place and Manner of Payments
37
3.3


Prepayments
37
3.4


Fees
38
3.5


Payment in full at Maturity; Extension of Maturity
38
3.6


Computations of Interest and Fees
39
3.7


Pro Rata Treatment
40
3.8


Sharing of Payments
40
3.9


Capital Adequacy
41
3.10


Inability To Determine Interest Rate
42
3.11


Illegality
42
3.12


Requirements of Law
42
3.13


Taxes
44
3.14


Compensation
48
3.15


Mitigation; Mandatory Assignment
49
 
 
 
SECTION 4.
[RESERVED]
50
 
 
 
SECTION 5.
CONDITIONS PRECEDENT
50
 
 
 
5.1


Closing Conditions
50
5.2


Conditions to All Extensions of Credit
54
 
 
 
SECTION 6.
REPRESENTATIONS AND WARRANTIES
54
 
 
 
6.1


Financial Condition
54
6.2


No Material Change
55
6.3


Organization and Good Standing
55
6.4


Due Authorization
55
6.5


No Conflicts
56
6.6


Consents
56
6.7


Enforceable Obligations
56


--------------------------------------------------------------------------------


6.8


No Default
56
6.9


Ownership
57
6.10


Indebtedness
57
6.11


Litigation
57
6.12


Taxes
57
6.13


Compliance with Law
57
6.14


Compliance with ERISA
57
6.15


Organization Structure/Subsidiaries
59
6.16


Use of Proceeds; Margin Stock
59
6.17


Government Regulation
59
6.18


Environmental Matters
59
6.19


Solvency
61
6.20


[Reserved].
61
6.21


Location of Properties
61
6.22


Disclosure
61
6.23


Licenses, etc
61
6.24


No Burdensome Restrictions
62
6.25


Eligible Subsidiaries
62
6.26


Foreign Assets Control Regulations, Etc
62
 
 
 
SECTION 7.
AFFIRMATIVE COVENANTS
63
 
 
 
7.1


Information Covenants
63
7.2


Financial Covenants
67
7.3


Preservation of Existence
68
7.4


Books and Records
68
7.5


Compliance with Law
68
7.6


Payment of Taxes and Other Indebtedness
69
7.7


Insurance
69
7.8


Maintenance of Assets
69
7.9


Performance of Obligations
69
7.10


Use of Proceeds
70
7.11


Audits/Inspections
70
7.12


Additional Credit Parties
70
7.13


[Intentionally Omitted.]
71
7.14


Construction
71
7.15


[Intentionally Omitted.]
71
 
 
 
SECTION 8.
NEGATIVE COVENANTS
71
 
 
 
8.1


Indebtedness
71
8.2


Liens
72
8.3


Nature of Business
72
8.4


Consolidation and Merger
72
8.5


Sale or Lease of Assets
73
8.6


[Intentionally Omitted.]
73
8.7


Restricted Payments
73
8.8


Transactions with Affiliates
73


--------------------------------------------------------------------------------


8.9


Fiscal Year; Organizational Documents
74
8.10


Limitations
74
8.11


Other Negative Pledges
74
 
 
 
SECTION 9.
EVENTS OF DEFAULT
75
 
 
 
9.1


Events of Default
75
9.2


Acceleration; Remedies
78
9.3


Allocation of Payments After Event of Default
79
 
 
 
SECTION 10.
AGENCY PROVISIONS
80
 
 
 
10.1


Appointment
80
10.2


Delegation of Duties
80
10.3


Exculpatory Provisions
80
10.4


Reliance on Communications
81
10.5


Notice of Default
82
10.6


Non-Reliance on Administrative Agent and Other Lenders
82
10.7


Indemnification
83
10.8


Administrative Agent in Its Individual Capacity
83
10.9


Successor Agent
84
10.10


Other Agents
84
 
 
 
SECTION 11.
MISCELLANEOUS
85
 
 
 
11.1


Notices
85
11.2


Right of Set-Off
86
11.3


Benefit of Agreement
87
11.4


No Waiver; Remedies Cumulative
91
11.5


Payment of Expenses; Indemnification
91
11.6


Amendments, Waivers and Consents
92
11.7


Counterparts/Telecopy
93
11.8


Headings
94
11.9


Defaulting Lender
94
11.10


Survival of Indemnification and Representations and Warranties
94
11.11


Governing Law; Jurisdiction
94
11.12


Waiver of Jury Trial
95
11.13


Time
95
11.14


Severability
95
11.15


Entirety
95
11.16


Binding Effect
96
11.17


Confidentiality
96
11.18


Further Assurances
98
11.19


Release of Guarantors
98
11.20


USA PATRIOT Act
98
11.21


Limitation on Liability
98
11.22


No Fiduciary Duty
99


--------------------------------------------------------------------------------


SCHEDULES
 
 
 
Schedule EG
Eligible Ground Leases
Schedule 6.15
Organization Structure/Subsidiaries
Schedule 6.21
Properties
Schedule 6.25
Eligible Unencumbered Property Subsidiaries
Schedule 8.2
Existing Liens
Schedule 11.1
Notices
 
 
EXHIBITS
 
 
 
Exhibit 1.1(a)
Commitment Percentages
Exhibit 2.1(c)
Form of Notice of Borrowing
Exhibit 2.1(f)
Form of Notice of Continuation/Conversion
Exhibit 2.1(h)
Form of Note
Exhibit 3.13-1
Form of U.S. Tax Compliance Certificate
Exhibit 3.13-2
Form of U.S. Tax Compliance Certificate
Exhibit 3.13-3
Form of U.S. Tax Compliance Certificate
Exhibit 3.13-4
Form of U.S. Tax Compliance Certificate
Exhibit 7.1(c)
Form of Officer’s Certificate
Exhibit 7.12(a)
Form of Guaranty
Exhibit 7.12(b)
Form of Limited Partner Guaranty
Exhibit 11.3(b)
Form of Assignment Agreement



    
    
    
    
    
    
    




--------------------------------------------------------------------------------


TERM LOAN A AGREEMENT
THIS TERM LOAN A AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Credit Agreement”) is entered into as of December 15, 2011
among BRANDYWINE REALTY TRUST (“BRT”), a Maryland real estate investment trust,
BRANDYWINE OPERATING PARTNERSHIP, L.P. (“BOP”), a Delaware limited partnership
(collectively, the “Borrowers”), the Lenders (as defined herein), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent for the Lenders.
RECITALS
WHEREAS, the Borrowers desire that the Lenders provide a term loan facility in
an initial aggregate amount of up to $150 million with the option to increase
the aggregate amount by up to an additional $200 million;
WHEREAS, the Lenders party hereto have agreed to make the requested term loan
facility available to the Borrowers on the terms and conditions hereinafter set
forth;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1.

DEFINITIONS AND ACCOUNTING TERMS
1.1     Definitions.
As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:
“Acquisition Property” means, as of any date of determination, a Property owned
by a Borrower or a Subsidiary thereof for fewer than 24 months since the date of
acquisition (regardless of whether such date of acquisition occurs prior to or
after the Closing Date), unless the Borrowers have made a one-time election to
treat such Property as a Stabilized Property for purposes of calculating Total
Asset Value and Unencumbered Value; provided that the Borrowers may treat the
Property known as 3 Logan Square, 1717 Arch Street, in Philadelphia,
Pennsylvania as an Acquisition Property through December 31, 2013, unless the
Borrowers have made a one-time election to treat such Property as a Stabilized
Property for purposes of calculating Total Asset Value and Unencumbered Value.
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable


--------------------------------------------------------------------------------


Percentage for Eurodollar Loans.
“Adjusted NOI” means NOI less (a) an annual sum of $0.25 per square foot for all
Properties and (b) all interest income of the Combined Parties for the
applicable period.
“Administrative Agent” means JPMorgan Chase Bank, N.A. or any successor
administrative agent appointed pursuant to Section 10.9.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation,
partnership, limited liability company or real estate investment trust if such
Person possesses, directly or indirectly, the power (i) to vote 10% or more of
the securities having ordinary voting power for the election of directors of
such corporation or real estate investment trust or to vote 10% or more of the
partnership or membership interests of such partnership or limited liability
company or (ii) to direct or cause direction of the management and policies of
such corporation, trust, limited liability company or partnership, whether
through the ownership of voting securities, as managing member or general
partner, by contract or otherwise.
“Agency Services Address” means 1111 Fannin, 10th Floor, Houston, TX 77002 Attn:
Loan and Agency, or such other address as may be identified by written notice
from the Administrative Agent to the Borrowers.
“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
JPMorgan Chase Bank, N.A. in its capacity as Administrative Agent, J.P. Morgan
Securities LLC), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“Annualized Modified Adjusted NOI” means an amount equal to Adjusted NOI for the
prior fiscal quarter for all Properties owned during such fiscal quarter
multiplied times four.
“Applicable Percentage” means, with respect to any Loans, if (a) BOP has two
Unsecured Senior Debt Ratings in effect, the appropriate applicable percentages
corresponding to the Pricing Level in the table below based upon the higher of
the two Unsecured Senior Debt Ratings or (b) if BOP has one Unsecured Senior
Debt Rating in effect, the appropriate applicable percentages corresponding to
the Pricing Level in the table below based on such Unsecured Senior Debt Rating;
provided that if BOP does not have at least one Unsecured Senior Debt Rating in
effect, the Applicable Percentage shall be based


--------------------------------------------------------------------------------


on Pricing Level V below:
Pricing Level
Unsecured Senior Debt Rating
Applicable Percentage for Eurodollar Loans
Applicable Percentage for Base Rate Loans
I
A- / A3 or higher
1.15%
0.15%
II
BBB+ / Baa1
1.20%
0.20%
III
BBB / Baa2
1.40%
0.40%
IV
BBB- / Baa3
1.75%
0.75%
V
< BBB- / Baa3 or NR
2.20%
1.20%

The Applicable Percentage for Loans shall be determined and adjusted on the date
(each a “Calculation Date”) on which BOP obtains an Unsecured Senior Debt Rating
from either of S&P or Moody’s or the date on which there is a change in any
Unsecured Senior Debt Rating of BOP that would cause a change in the Applicable
Percentage, in each case promptly after the Administrative Agent receives notice
regarding such Unsecured Senior Debt Rating. Each Applicable Percentage shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Percentage shall be applicable to all existing
Loans. As of the Closing Date, Pricing Level IV shall apply.
The Borrowers shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 11.1 and at the Agency Services Address, information
regarding any change in the Unsecured Senior Debt Rating that would change the
existing Pricing Level for the Applicable Percentage as set forth above.
“Approved Fund” means a fund managed by a Lender, an Affiliate thereof or an
entity that manages a Lender.
“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, collectively, in their capacity as joint lead arrangers and
joint bookrunners.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
as long as that such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or


--------------------------------------------------------------------------------


agreements made by such Person.
“Base Rate” means, for any day, the rate per annum equal to (i) the highest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime
Rate in effect on such day or (c) assuming that on such date a Eurodollar Loan
was being made, the then applicable Adjusted Eurodollar Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or any successor or substitute for
such page) at approximately 11:00 a.m. London time on such day plus (ii) the
Applicable Percentage for Base Rate Loans. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Adjusted Eurodollar Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Rate or the Adjusted Eurodollar Rate, respectively.
“Base Rate Loan” means a Loan bearing interest based on a rate determined by
reference to the Base Rate.
“BOP” means Brandywine Operating Partnership, L.P., a Delaware limited
partnership, together with any successors and permitted assigns.
“Borrowers” means BRT and BOP and “Borrower” means either one of them.
“BRT” means Brandywine Realty Trust, a Maryland real estate investment trust,
together with any successors and permitted assigns.
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.
“Calculation Date” has the meaning set forth in the definition of Applicable
Percentage in this Section 1.1.
“Capital Expenditures” means all expenditures of the Borrowers and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on a balance sheet
of that Person.


--------------------------------------------------------------------------------


“Capital Percentage” means, with respect to the interest of a Borrower or one of
its Subsidiaries in another Person, the percentage interest of such Person based
on the aggregate amount of net capital contributed by such Borrower or such
Subsidiary in such Person at the time of determination relative to all capital
contributions made in such Person at such time of determination.
“Capitalization Rate” means 6.75% for improved Properties located in the City of
Philadelphia, Pennsylvania and improved Properties located in Fairfax County,
Virginia, and 7.75% for all other Properties.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any Lender or any of its Affiliates, (ii) any
domestic commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which a Borrower or one of its
Subsidiaries shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by financial institutions having capital of
at least $500,000,000 and the portfolios of which are limited to investments of
the character described in the foregoing subdivisions (a) through (d).
“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any Requirement of
Law or governmental or quasi-governmental rule, regulation or treaty, (b) any
change in any Requirement of Law or governmental or quasi-governmental rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform


--------------------------------------------------------------------------------


and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.
“Change of Control” means any of the following events:
(a)    any “person” or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act) has become, directly or indirectly, the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time or the occurrence of any contingency), by way
of merger, consolidation or otherwise, of 20% or more of the voting power of BRT
on a fully-diluted basis, after giving effect to the conversion and exercise of
all outstanding warrants, options and other securities of BRT convertible into
or exercisable for voting power of BRT (whether or not such securities are then
currently convertible or exercisable); or
(b)    during any period of up to twelve (12) consecutive months commencing on
or after the Closing Date, individuals who were trustees of BRT at the beginning
of such period (the “Continuing Trustees”), plus any new trustees whose election
or appointment was approved by a majority of the Continuing Trustees then in
office, shall cease for any reason to constitute a majority of the Board of
Trustees of BRT; or
(c)    BRT fails to directly own at least 75% of the aggregate ownership
interests in BOP (giving effect to any convertible interests with respect
thereto).
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
“Combined Parties” means the Borrowers and their Subsidiaries and all joint
ventures or partnerships to which a Borrower or one of its Subsidiaries is a
party.
“Commitment” means, with respect to any Lender, the obligations of such Lender
to make Loans pursuant to the terms and conditions of this Credit Agreement, and
which


--------------------------------------------------------------------------------


shall not exceed the principal amount set forth opposite such Lender’s name on
Exhibit 1.1(a) hereto or in the Assignment and Acceptance by which it became a
Lender, as modified from time to time pursuant to the terms of this Credit
Agreement or to give effect to any applicable Assignment and Acceptance, and
“Commitments” means the aggregate principal amount of the Commitments of all the
Lenders, the initial maximum amount of which shall be $150,000,000.
“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage on Exhibit 1.1(a), as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
11.3.
“Committed Amount” means $150,000,000, as the same may be permanently reduced in
accordance with Section 2.1(e) or increased from time to time pursuant to
Section 2.7.
“Communications” has the meaning set forth in Section 11.1(d)(ii).
“Construction-in-Process” means a Property or portion thereof on which
construction of improvements (excluding tenant improvements and excluding work
prior to erection of the structure of the building) has commenced and is
proceeding to completion in the ordinary course, but has not yet been completed
(as such completion shall be evidenced by a temporary or permanent certificate
of occupancy permitting use of such Property or portion thereof by the general
public). Any such Property or portion thereof shall be treated as
Construction-in-Process for 24 months from the date of completion (as evidenced
by a certificate of occupancy permitting use of such Property or portion thereof
by the general public), unless the Borrowers have made a one-time election (by
written notice to the Administrative Agent in the certificate delivered pursuant
to Section 7.1(c)) to treat such Property or portion thereof as a Stabilized
Property for purposes of calculating Total Asset Value and Unencumbered Value.
“Continuing Trustees” has the meaning set forth in the definition of Change of
Control.
“Credit Documents” means this Credit Agreement, the Notes, each Guaranty (if
any), any Notice of Borrowing, any Notice of Continuation/Conversion and all
other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.
“Credit Parties” means the Borrowers and any Guarantors and “Credit Party” means
any one of them.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


--------------------------------------------------------------------------------


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Lender Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender timely
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has timely notified the Borrowers or any Lender Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Credit
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Credit Agreement cannot be satisfied), (c) has failed,
within three Business Days after request by a Lender Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans under this Credit Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Lender Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon receipt of written
notice of such determination by the Borrowers and each Lender.
“Dollars” and “$” each means the lawful currency of the United States of
America.
“Effective Date” means the date on or after January 15, 2012 and on or before
February 15, 2012, on which the conditions set forth in Section 5.1 and Section
5.2 shall have been fulfilled (or waived in the sole discretion of the Lenders)
and on which the Loans shall have been made. The Borrowers shall provide the
Administrative Agent at least three Business Days prior written notice of the
proposed Effective Date, and the Administrative Agent shall provide notice to
all Lenders upon receiving such notice from the Borrowers and upon the
occurrence of the Effective Date.
“Eligible Assignee” means (a) any Lender, any Affiliate of a Lender or any
Approved Fund; (b) a commercial bank having total assets in excess of
$5,000,000,000; (c) the central bank of any country which is a member of the
Organization for Economic Cooperation and Development; or (d) a finance company
or other financial institution reasonably acceptable to the Administrative
Agent, which is regularly engaged in making, purchasing or investing in loans
and having total assets in excess of $500,000,000 or is otherwise acceptable to
the Administrative Agent. Neither a Borrower nor any Affiliate of the Borrowers
shall qualify as an Eligible Assignee.
“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified


--------------------------------------------------------------------------------


intermediary” from the sale of Property, which proceeds are intended to be used
by such qualified intermediary to acquire one or more “replacement properties”
that are of “like‑kind” to such Property in an exchange that qualifies as a
tax-free exchange under Section 1031 of the Code, and no portion of which
proceeds any Combined Party has the right to receive, pledge, borrow or
otherwise obtain the benefits of until such time as provided under the
applicable “exchange agreement” (as such terms in quotations are defined in
Treasury Regulations Section 1.1031(k)-1(g)(4) (the “Regulations”)) or until
such exchange is terminated. Upon the cash proceeds no longer being held by such
qualified intermediary pursuant to the Regulations or otherwise no longer
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.
“Eligible Ground Lease” means a ground lease that (a) has a minimum remaining
term of twenty-five (25) years, including tenant controlled options, as of any
date of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the
landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements. The
Eligible Ground Leases as of the date of this Credit Agreement are listed on
Schedule EG.
“Eligible Land” means undeveloped land which is zoned for commercial use and
which is not subject to a building moratorium or other restriction on
construction.
“Eligible Subsidiary” means any Subsidiary of the Borrowers which has no
Recourse Indebtedness and has not provided a guaranty of any other Funded Debt
of the Borrowers.
“Eligible Unencumbered Property Subsidiary” means an Eligible Subsidiary that
owns or ground-leases any Property that is treated as Unencumbered Property,
Unencumbered Construction-in-Process or Unencumbered Eligible Land under this
Credit Agreement.
“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or written claim whether
administrative, judicial or private in nature arising (a) pursuant to, or in
connection with, an actual or alleged violation of any Environmental Law, (b) in
connection with any Hazardous Material, (c) from any assessment, abatement,
removal, remedial, corrective, or other response action in connection with an
Environmental Law or other order of a Governmental Authority or (d) from any
actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.
“Environmental Laws” means any current or future legal requirement of any


--------------------------------------------------------------------------------


Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of
1984, 42 U.S.C. 6901 et seq., Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 U.S.C. 1251 et seq., Clean Air Act of 1966, as
amended, 42 U.S.C. 7401 et seq., Toxic Substances Control Act of 1976, 15 U.S.C.
2601 et seq., Hazardous Materials Transportation Act, 49 U.S.C. App. 1801 et
seq., Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. 651 et
seq., Oil Pollution Act of 1990, 33 U.S.C. 2701 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., National
Environmental Policy Act of 1969, 42 U.S.C. 4321 et seq., Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.
“Equity Issuance” means any issuance by a Borrower or one of its Subsidiaries to
any Person (other than another Borrower or Subsidiary) of shares of its capital
stock, preferred stock, common or preferred shares of beneficial interest,
partnership or membership interests or other equity interests, including
pursuant to the exercise of options or warrants or pursuant to the conversion of
any debt securities to equity; provided that the definition of Equity Issuance
as used herein shall not include (a) issuances of equity to employees or
trustees of a Borrower or one of its Subsidiaries to the extent such issuances
either (i) arise from the Borrowers’ Employee Stock Purchase Plan or Long-Term
Incentive Plan approved by BRT’s shareholders or (ii) do not exceed $2,000,000
in any one instance or $10,000,000, in the aggregate from and after the date
hereof, during the term of this Credit Agreement, or (b) issuances of common
stock or common or preferred shares of beneficial interests the proceeds of
which are used for the sole purpose of conversion or redemption of convertible
preferred stock or perpetual preferred stock or preferred shares of beneficial
interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with a Borrower or any of its Subsidiaries within the meaning of
Section 4001(a)(14) of ERISA, or is a member of a group which includes a
Borrower or any


--------------------------------------------------------------------------------


Subsidiary of a Borrower and which is treated as a single employer under
subsections (b) or (c) of Section 414 of the Code.
“ERISA Event” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal of a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (vi) the complete or partial withdrawal of a
Borrower, any Subsidiary of a Borrower or any ERISA Affiliate from a
Multiemployer Plan; (vii) the conditions for imposition of a lien under Section
302(f) of ERISA exist with respect to any Plan; or (viii) the adoption of an
amendment to any Plan requiring the provision of security to such Plan pursuant
to Section 307 of ERISA.
“Eurodollar Loan” means a Loan bearing interest based on a rate determined by
reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate as determined on the basis of the offered
rates for deposits in Dollars, for the period of time comparable to such
Interest Period that appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.
London time on the day that is two (2) Business Days preceding the first day of
such Interest Period; provided, however, if the rate described above does not
appear on Reuters Screen LIBOR01 Page on any applicable interest determination
date or the Reuters service is unavailable, the Eurodollar Rate for that date
will be determined on the basis of the offered rates for deposits in Dollars in
an amount comparable to the principal amount of such Loan and for a period of
time comparable to such Interest Period which are offered by four major banks in
the London interbank market at approximately 11:00 a.m. London time, on the day
that is two (2) Business Days preceding the first day of such Interest Period as
selected by Administrative Agent. The principal London office of each of the
four major London banks will be requested to provide a quotation of its Dollar
deposit offered rate. If at least two such quotations are provided, the rate for
that date will be the arithmetic mean of the quotations. If fewer than two
quotations are provided, the rate for that date will be determined on the basis
of the rates quoted for loans in Dollars to leading European banks in an amount
comparable to the principal amount of such Loan and for a period of time
comparable to such Interest Period offered by major banks in New York City at
approximately 11:00 a.m. (New York City time), on the day that is two (2)
Business Days preceding the first day of such Interest Period. In the event that
Administrative Agent is unable to obtain any such quotation as provided above,
it will be


--------------------------------------------------------------------------------


deemed that the Eurodollar Rate for a Eurodollar Loan cannot be determined and
the provisions of Section 3.10 shall apply. In the event that the Board of
Governors of the Federal Reserve System shall impose a Eurodollar Reserve
Percentage with respect to Eurodollar deposits of the Person serving as the
Administrative Agent, then for any period during which such Eurodollar Reserve
Percentage shall apply, the Eurodollar Rate shall be equal to the amount
determined above divided by an amount equal to 1 minus the Eurodollar Reserve
Percentage.
“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurodollar liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Loans is determined) with respect to member
banks of the Federal Reserve System, whether or not any Lender has any
Eurodollar liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurodollar liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
a Lender. The Adjusted Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” means any of the events or circumstances described in Section
9.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, modified,
succeeded or replaced from time to time, and the rules and regulations
promulgated thereunder.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 3.15) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.13, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.13(g) and


--------------------------------------------------------------------------------


(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Revolving Credit Agreement” means that certain Second Amended and
Restated Revolving Credit Agreement dated as of June 29, 2007 among the
Borrowers, JPMorgan Chase Bank, N.A., as administrative agent, issuing lender
and swing lender, and the lenders party thereto.
“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of October 15, 2007 among the Borrowers, Citizens Bank of Pennsylvania, as
administrative agent and the lenders party thereto.
“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, at
the discretion of the Administrative Agent, to the nearest 1/100th of 1%) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day and (b) if no such rate is so published on
such next preceding Business Day, the Federal Funds Rate for such day shall be
the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
“Fee Letter” means that certain letter agreement, dated as of October 25, 2011
between the Administrative Agent and BRT, as amended, modified, supplemented or
replaced from time to time.
“Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of the
Borrowers, the ratio of (a) Annualized Modified Adjusted NOI for the quarter
then ended to (b) the sum of (i) Principal Payments and all dividends on
preferred shares of beneficial interest of BRT or preferred operating
partnership units of BOP (not owned by BRT) for the period of twelve (12) months
ending on such date plus (ii) Interest Expense and any letter of credit fees for
the quarter then ended multiplied by four.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized


--------------------------------------------------------------------------------


under the laws of a jurisdiction other than that in which such Borrower is
resident for tax purposes.
“Funded Debt” means, without duplication, the sum of (a) all Indebtedness of the
Combined Parties for borrowed money, (b) all purchase money Indebtedness of the
Combined Parties, (c) the principal portion of all obligations of the Combined
Parties under Capital Leases, (d) all obligations, contingent or otherwise,
relative to the face amount of all letters of credit (other than letters of
credit supporting trade payables in the ordinary course of business), whether or
not drawn, and banker’s acceptances issued for the account or upon the
application of a Combined Party (it being understood that, to the extent an
undrawn letter of credit supports another obligation constituting Indebtedness,
in calculating aggregated Funded Debt only such other obligation shall be
included), (e) all Guaranty Obligations of the Combined Parties with respect to
the indebtedness of another Person of the types described in this definition,
(f) all indebtedness of another Person of the types described in this definition
that is secured by a Lien on any property of the Combined Parties whether or not
such indebtedness has been assumed by a Combined Party, (g) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of a
Combined Party where such transaction is considered borrowed money indebtedness
for tax purposes, but is classified as an operating lease in accordance with
GAAP, (h) all obligations of the Combined Parties in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate or commodity price hedging agreements and (i) all take out loan
commitments to the extent such take out commitment is not supported by a
financial commitment from a third party containing standard terms and
conditions; provided that Funded Debt shall not include intercompany items or
trade payables incurred in the ordinary course of business; and provided further
that, for purposes of calculating the Leverage Ratio, the Secured Debt Ratio,
the Unsecured Debt limitation and the Unencumbered Cash Flow Ratio, to the
extent Funded Debt includes Indebtedness in respect of Construction-in-Process,
the amount of such Funded Debt shall be deemed to be the total construction
costs incurred for the Construction-in-Process as of such date. The calculation
of Funded Debt of the Combined Parties shall be subject to Section 1.4.
“Funds From Operations”, when used with respect to any Person, shall have the
meaning given to such term in, and shall be calculated in accordance with,
standards promulgated by the National Association of Real Estate Investment
Trusts in effect from time to time.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.
“Governmental Authority” means any Federal, state, local or provincial court or
governmental agency, authority, instrumentality or regulatory body.


--------------------------------------------------------------------------------


“Guarantors” means any Persons who may from time to time execute a Guaranty, as
required by Section 7.12 or otherwise, together with their successors and
assigns; in each case unless released as a Guarantor pursuant to Section 8.5(b)
or Section 11.19.
“Guaranty” means the guaranty of payment provided by a Subsidiary of a Borrower
in favor of the Administrative Agent and the Lenders in the form of Exhibit
7.12(a).
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intended to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or other obligation or any
property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of such Indebtedness or obligation or
to maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements) for the benefit of the holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the owner of such Indebtedness or (d) to otherwise
assure or hold harmless the owner of such Indebtedness or obligation against
loss in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made. It is
understood and agreed that for purposes of any “completion guaranty” provided by
a Borrower or one of its Subsidiaries, the amount of Indebtedness associated
with such completion guaranty shall be none unless such completion guaranty is
enforced (or written notice of the intent to enforce such completion guaranty
has been received) at which time the Indebtedness associated with such
completion guaranty shall equal the remaining cost to complete the project plus
ten percent until such time as a certificate of occupancy is issued.
“Hazardous Materials” means any substance, material or waste defined or
regulated in or under any Environmental Laws.
“Incur” has the meaning set forth in Section 8.1.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person


--------------------------------------------------------------------------------


issued or assumed as the deferred purchase price of property or services
purchased by such Person which would appear as liabilities on a balance sheet of
such Person, (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all Guaranty Obligations of such Person,
(g) the principal portion of all obligations of such Person under (i) Capital
Leases and (ii) any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product of such Person where
such transaction is considered borrowed money indebtedness for tax purposes, but
is classified as an operating lease in accordance with GAAP, (h) all obligations
of such Person in respect of interest rate protection agreements, foreign
currency exchange agreements, or other interest or exchange rate or commodity
price hedging agreements, (i) the maximum amount of all performance and standby
letters of credit issued or bankers’ acceptances facilities created for the
account or upon the application of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred stock
issued by such Person and required by the terms thereof to be redeemed, or for
which mandatory sinking fund payments are due, by a fixed date; provided that
Indebtedness shall not include preferred stock which carries a defined term if
its conversion or redemption occurs solely through the issuance of additional
equity or from the proceeds of an equity offering, (k) all obligations evidenced
by take out commitments, (l) the aggregate amount of uncollected accounts
receivables of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP and (m) all obligations of
such Person to repurchase any securities which repurchase obligation is related
to the issuance thereof, including, without limitation, obligations commonly
known as residual equity appreciation potential shares or forward equity
purchase contracts; provided, however, that Indebtedness shall not include
intercompany items or trade payables incurred in the ordinary course of
business. Subject to Section 1.4, the Indebtedness of any Person shall include
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is legally obligated or has a reasonable expectation of being liable
with respect thereto.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indenture” means the Indenture, First Supplemental Indenture, Second
Supplemental Indenture and Third Supplemental Indenture dated as of October 22,
2004, May 25, 2005, October 4, 2006, and April 5, 2011, respectively, among BOP,
as Issuer, BRT, as Parent Guarantor, and The Bank of New York Mellon (formerly
known as the Bank of New York), as Trustee.
“Information” has the meaning set forth in Section 11.17.


--------------------------------------------------------------------------------


“Interest Expense” means, for any period, with respect to the Combined Parties,
all net interest expense, whether paid or accrued (including that portion
applicable to Capital Leases in accordance with GAAP) plus capitalized interest,
but excluding non-cash interest expense with respect to convertible debt.
“Interest Payment Date” means (a) as to Base Rate Loans, the last Business Day
of each month and the Maturity Date, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period
and the Maturity Date, and (c) as to any Eurodollar Loan having an Interest
Period longer than three months, the day which is three months after the first
day of such Interest Period, the last day of such Interest Period, and the
Maturity Date.
“Interest Period” means, as to Eurodollar Loans, a period of one, two, three or
six months’ duration as the Borrowers may elect, commencing on the date of the
borrowing (including, as applicable, continuations thereof and conversions
thereto); provided, however, (a) if any Interest Period would end on a day which
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (b) no Interest Period shall extend beyond the then effective Maturity
Date, and (c) where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last Business Day of such
calendar month.
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of capital stock, bonds, notes, debentures, partnership
interests, membership interests, joint ventures or other ownership interests or
other securities of such other Person or (b) any deposit with, or advance, loan
or other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment or other assets in the ordinary course
of business) or (c) any other capital contribution to or investment in such
Person, including, without limitation, any Guaranty Obligation (including any
support for a letter of credit issued on behalf of such Person) incurred for the
benefit of such Person.
“Investment Grade Rating” means an Unsecured Senior Debt Rating of (a) BBB- or
better from S&P, or (b) Baa3 or better from Moody’s, as applicable.
“Lender” means the Person serving as the Administrative Agent, any of the other
financial institutions party to this Credit Agreement, or any other Person which
may provide an additional Commitment and become a party to this Credit Agreement
or becomes an assignee of any rights to a Lender pursuant to Section 11.3,
together with their successors and permitted assigns.
“Lender Party” means the Administrative Agent or any other Lender.


--------------------------------------------------------------------------------


“Leverage Ratio” means the ratio of (a) Funded Debt to (b) Total Asset Value.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof.
“Limited Partner Guaranty” means the guaranty provided by a unit holder of a
Borrower in favor of the Administrative Agent and the Lenders in the form of
Exhibit 7.12(b).
“Loan” or “Loans” means a loan or loans made by a Lender pursuant to Section 2.1
or Section 2.7; provided, that if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Conversion/Continuation, the
term “Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of BRT, BOP
or the Borrowers and their Subsidiaries taken as a whole, (b) the ability of a
Borrower to perform its respective obligations under this Credit Agreement or
any of the other Credit Documents, (c) the ability of a Guarantor to perform its
respective obligations under any of the other Credit Documents, unless the
Guarantor subject to such material adverse effect could be immediately released
as a Guarantor in compliance with Section 8.5(b), or (d) the validity or
enforceability of this Credit Agreement, any of the other Credit Documents, or
the rights and remedies of the Administrative Agent or the Lenders hereunder or
thereunder taken as a whole.
“Material Subsidiary” means any Eligible Unencumbered Property Subsidiary and
any Subsidiary of a Borrower which is a Guarantor.
“Maturity Date” means February 1, 2015 or, if such date is extended by the
Borrowers pursuant to Section 3.5(b), the date to which the Maturity Date is so
extended.
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or Section 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) in which
a Borrower, a Subsidiary of a Borrower or any ERISA Affiliate and at least one
employer other than a Borrower, a Subsidiary of a Borrower or any ERISA
Affiliate are contributing


--------------------------------------------------------------------------------


sponsors.
“Net Cash Proceeds” means, with respect to an Equity Issuance, the gross cash
proceeds received from such Equity Issuance minus actual transaction costs and
discounts of issuance payable to third parties in connection therewith.
“Net Income” means, for any period, the net income for such period of the
Combined Parties, as determined in accordance with GAAP.
“Net Worth” means, as of any date, the net worth of the Borrowers and their
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.
“New Term Loan” has the meaning set forth in Section 2.7(a).
“New Term Loan Lender” has the meaning set forth in Section 2.7(a).
“NOI” means, for any period, an amount equal to (a) Net Income for such period
(excluding the effect of gains and losses from the sale of real property, debt
restructurings, extinguishment or forgiveness of debt, write-ups and
write-downs, acquisition costs for consummated acquisitions, and any other
extraordinary or other non-recurring gains or losses or other non-cash losses
outside the ordinary course of business) plus (b) an amount which in the
determination of Net Income for such period has been deducted for (i) proceeds
to minority interests, (ii) income taxes, (iii) depreciation and amortization,
(iv) Interest Expense and (v) actual property management expense, less (c) 3% of
the total real estate revenue of the Combined Parties as an assumed property
management expense.
“Non-Excluded Taxes” means any Taxes that are not Excluded Taxes.
“Non-Recourse Indebtedness” means any Indebtedness: (a) under the terms of which
the payee’s remedies upon the occurrence of an event of default are limited to
specific, identified assets of the payor which secure such Indebtedness and (b)
for the repayment of which neither a Borrower nor any Subsidiary of a Borrower
(other than a special purpose Subsidiary of a Borrower which owns such assets)
has any personal liability beyond the loss of such specified assets, except for
liability for fraud, material misrepresentation or misuse or misapplication of
insurance proceeds, condemnation awards, existence of hazardous wastes or other
customary exceptions to non-recourse provisions.
“Note” or “Notes” ” means the promissory notes of the Borrowers in favor of each
of the Lenders evidencing the Loans provided pursuant to Section 2.1 or Section
2.7, individually or collectively, as appropriate, as such promissory notes may
be amended, modified, supplemented, extended, renewed or replaced from time to
time and in the form of Exhibit 2.1(h).


--------------------------------------------------------------------------------


“Notice of Borrowing” means the request by the Borrowers for a Loan, in the form
of Exhibit 2.1(c).
“Notice of Continuation/Conversion” means a request by the Borrowers to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or to convert a Base Rate Loan to a Eurodollar Loan, in
the form of Exhibit 2.1(f).
“Obligations” means, without duplication, all of the obligations, liabilities
and indebtedness of the Credit Parties to the Lenders and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents to which a Credit Party is a party, including without
limitation the outstanding principal amount of the Loans.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.15).
“Other Term Loan Agreements” means collectively the Term Loan B Agreement and
Term Loan C Agreement.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant” has the meaning set forth in Section 11.3(c).
“Participant Register” has the meaning set forth in Section 11.3(c).
“Participation Interest” means the Extension of Credit by a Lender by way of a
purchase of a participation in any Loans as provided in Section 3.8.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to


--------------------------------------------------------------------------------


Subtitle A of Title IV of ERISA and any successor thereto.
“Permitted Liens” means (a) Liens securing Obligations, (b) Liens for taxes not
yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmens', mechanics', warehousemens', carriers', landlords' and
other nonconsensual statutory Liens which are not yet due and payable or which
are being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof); (d) Liens arising from good faith deposits in
connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (e) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (f) easements, rights-of-way, restrictions (including zoning
restrictions), matters of plat, minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the use of the encumbered property for its intended purposes, (g) judgment Liens
that would not constitute an Event of Default, (h) Liens arising by virtue of
any statutory or common law provision relating to bankers' liens, rights of
setoff or similar rights as to deposit accounts or other funds maintained with a
creditor depository institution, (i) Liens (not affecting an Unencumbered
Property) in connection with Indebtedness permitted by Section 8.1(c) and (j)
Liens existing on the date hereof and identified on Schedule 8.2; provided that
no such Lien shall extend to any property other than the property subject
thereto on the Closing Date.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which a Borrower, any Subsidiary
of a Borrower or any ERISA Affiliate is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 11.1(d)(i).
“Pricing Level” means, based upon the Unsecured Senior Debt Rating of BOP, the
corresponding category (I, II, III, IV or V) within the Applicable Percentage
table.


--------------------------------------------------------------------------------


“Prime Rate” means the per annum rate of interest announced publicly from time
to time by the Person that is the Administrative Agent at its principal offices
(or such other principal office of such Person as communicated in writing to the
Borrowers and the Lenders) as its Prime Rate. Any change in the interest rate
resulting from a change in the Prime Rate shall become effective at the opening
of business on the day specified in the public announcement of such change. The
Prime Rate is a rate set by the Person that is the Administrative Agent based
upon various factors including such Person’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.
“Principal Payments” means, for any period, for the Combined Parties, all
scheduled payments of principal and any required prepayments on Funded Debt of
the Combined Parties (other than balloon payments) for such period, ending on
the date of determination (including the principal component of payments due on
Capital Leases during the applicable period ending on the date of determination
and excluding voluntary prepayments).
“Pro Forma Basis” means with respect to (a) the sale of a Property or the sale
of an equity interest in a Credit Party or Eligible Unencumbered Property
Subsidiary, (b) the creation of a Lien on a Property or (c) the acquisition of
or Investment in a Property or other asset, that such sale, creation of Lien,
acquisition or Investment shall be deemed to have occurred as of the first day
of the four fiscal quarter period ending as of the last day of the most recent
fiscal quarter for which the Lenders have received the financial information
required by Section 7.1(b).
“Properties” means all real properties owned or ground-leased by the Borrowers
and their Subsidiaries whether directly or through a joint venture investment.
“Property Value” means Annualized Modified Adjusted NOI for all Stabilized
Properties divided by the Capitalization Rate; provided that a Stabilized
Property that has a negative Adjusted NOI for the most recently ended quarter
shall be valued at zero.
“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.
“Recourse Indebtedness” means any Indebtedness other than Non-Recourse
Indebtedness.
“Register” has the meaning set forth in Section 11.3(d).
“Regulation D, O, T, U, or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System (or any successor body) as
from time to time in effect and any successor to all or a portion thereof.
“REIT” means a real estate investment trust as defined in Sections 856-860 of
the


--------------------------------------------------------------------------------


Code.
“REIT Subsidiary” means a Subsidiary of the Borrowers that is a REIT.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
“Required Lenders” means, as of any date, the Lenders whose aggregate
Commitments constitute at least fifty-one percent (51%) of the aggregate
Commitments of all Lenders, provided that on and after the date that Commitments
have expired or terminated pursuant to Section 2.1 or Section 9.2, Required
Lenders shall mean the Lenders whose aggregate Loans constitute at least
fifty-one percent (51%) of the aggregate Loans of all Lenders, and provided that
the Commitments (or the Loans) of any Defaulting Lenders shall be disregarded
when determining the Required Lenders.
“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.
“Revolving Credit Agreement” means the Third Amended and Restated Revolving
Credit Agreement dated as of December 15, 2011 among the Borrowers, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the lenders party thereto, as the
same may be amended, modified or restated from time to time.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.
“Secured Debt” means all Funded Debt of the Combined Parties that is subject to
a Lien in favor of the creditor holding such Funded Debt; provided that any
Funded Debt owed to the Lenders hereunder and the lenders under the Other Term
Loan Agreements and the Revolving Credit Agreement shall be considered to be
Unsecured Debt even if a Lien has been granted in favor of the Lenders or the
lenders party to any of the Other Term Loan Agreements or the Revolving Credit
Agreement, as the case may be.
“Secured Debt Ratio” means the ratio of (a) Secured Debt to (b) Property Value
plus, to the extent Secured Debt includes Funded Debt on
Construction-in-Process, total construction costs incurred as of such date with
respect to such Construction-in-Process.
“Significant Subsidiary” means any Eligible Unencumbered Property Subsidiary,
any Subsidiary of the Borrowers which is a Guarantor, and any other Subsidiary
of the


--------------------------------------------------------------------------------


Borrowers which contributes at least $25,000,000 to Total Asset Value.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Stabilized Property” means a Property which is not an Acquisition Property,
Construction-in-Process or Eligible Land.
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of stock of such corporation
shall have or might have voting power by reason of the lapse of time or the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (b) any partnership, association, joint
venture, limited liability company, trust or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
or 50% Capital Percentage at any time.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan B Agreement” means that Term Loan B Agreement dated as of the date
hereof among the Borrowers, the lenders party thereto, and the Administrative
Agent, as administrative agent.


--------------------------------------------------------------------------------


“Term Loan C Agreement” means that Term Loan C Agreement dated as of the date
hereof among the Borrowers, the lenders party thereto, and PNC Bank, National
Association, as administrative agent.
“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA); (b) the withdrawal of any
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan; (c) the distribution of a notice of intent to terminate
or the actual termination of a Plan pursuant to Section 4041(a)(2) or 4041A of
ERISA; (d) the institution of proceedings to terminate or the actual termination
of a Plan by the PBGC under Section 4042 of ERISA; (e) any event or condition
which might reasonably constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; or (f)
the complete or partial withdrawal of any Borrower or any of its Subsidiaries or
any ERISA Affiliate from a Multiemployer Plan.
“Total Asset Value” means the sum, without duplication, of (i) Property Value
plus (ii) Acquisition Properties valued, with respect to each such Acquisition
Property, at the higher of its acquisition cost (after taking into account any
impairments) or its Property Value (assuming for purposes of such valuation that
such Acquisition Property is a Stabilized Property), provided that once an
Acquisition Property is valued at its Property Value, such Acquisition Property
can no longer be valued by using its acquisition cost, plus (iii) all
unrestricted cash of the Combined Parties plus (iv) all Cash Equivalents of the
Combined Parties plus (v) all unrestricted tenant security deposits held by the
Combined Parties plus (vi) the aggregate of all amounts of the Combined Parties
incurred and paid with respect to Construction-in-Process and Eligible Land
(after taking into account any impairments), which credit will be limited to 20%
of Total Asset Value in the aggregate, plus (vii) all notes receivable of the
Combined Parties valued at the lower of cost or market in accordance with GAAP
and which are not more than 30 days past due or otherwise in default, which
credit will be limited to 5% of Total Asset Value, plus (viii) all investments
in (based on the actual cash investment in), directly or indirectly,
unconsolidated entities holding real estate assets, which credit will be limited
to 10% of Total Asset Value, plus (ix) Eligible Cash 1031 Proceeds, plus (x) the
product of 5 multiplied by Net Income attributable to third-party property
management agreements, for the most recent period of four (4) consecutive fiscal
quarters, to the extent that payments thereunder are not more than 30 days past
due or otherwise in default, which credit will be limited to 5% of Total Asset
Value.
“Unencumbered Cash Flow Ratio” means, as of any date of determination, the ratio
of (a) Adjusted NOI with respect to Unencumbered Properties for the fiscal
quarter ending on such date to (b) Interest Expense on Unsecured Debt for the
fiscal quarter ending on such date.


--------------------------------------------------------------------------------


“Unencumbered Construction-in-Process” means all Construction-in-Process that is
(i) wholly-owned by a Credit Party or an Eligible Subsidiary that is a
Wholly-Owned Subsidiary of the Borrowers, (ii) not subject to a Lien or negative
pledge other than (a) nonconsensual Permitted Liens and (b) Liens in favor of
the Lenders to secure the Obligations, and (iii) not subject to a significant
environmental release, Environmental Claim or other violation of Environmental
Laws.
“Unencumbered Construction-in-Process and Eligible Land Value” means the sum of
Unencumbered Construction-in-Process and Unencumbered Eligible Land, in each
case valued at the lower of cost or market (after taking into account any
impairments).
“Unencumbered Eligible Land” means all Eligible Land that is (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or negative pledge other than (a) nonconsensual Permitted Liens and
the terms of any applicable Eligible Ground Lease and (b) Liens in favor of the
Lenders to secure the Obligations, and (iii) not subject to a significant
environmental release, Environmental Claim or other violation of Environmental
Laws.
“Unencumbered Properties” means all Properties that are (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or negative pledge other than (a) nonconsensual Permitted Liens and
(b) Liens in favor of the Lenders to secure the Obligations, (iii) improved with
a building that has received a certificate of occupancy, and (iv) not subject to
a significant environmental release, Environmental Claim or other violation of
Environmental Laws.
“Unencumbered Property Value” means the aggregate Property Value with respect to
all Unencumbered Properties that are Stabilized Properties.
“Unencumbered Value” means the sum, without duplication, of (i) Unencumbered
Property Value, plus (ii) Acquisition Properties that are Unencumbered
Properties valued, with respect to each such Acquisition Property, at the higher
of its acquisition cost (after taking into account any impairments) or its
Property Value (assuming for purposes of such valuation that such Acquisition
Property is a Stabilized Property), provided that once an Acquisition Property
is valued at its Property Value, such Acquisition Property can no longer be
valued by using its acquisition cost, plus (iii) Unencumbered
Construction-in-Process and Eligible Land Value, plus (iv) the aggregate amount
of unrestricted cash or Cash Equivalents of the Combined Parties, plus (v)
Eligible Cash 1031 Proceeds, to the extent not subject to a Lien, plus (vi) all
notes receivable of the Combined Parties valued at the lower of cost or market
in accordance with GAAP and which are not more than 30 days past due or
otherwise in default, to the extent not subject to a Lien, which credit will be
limited to 5% of Unencumbered Value; provided that Unencumbered
Construction-in-Process and


--------------------------------------------------------------------------------


Eligible Land Value shall not account for more than 15% of Unencumbered Value.
“Unsecured Debt” means the sum of all Funded Debt of the Combined Parties that
was incurred, and continues to be outstanding, without granting a Lien to the
creditor holding such Funded Debt; provided that all Funded Debt of the Combined
Parties owing to the Lenders under this Credit Agreement, the Other Term Loan
Agreements and the Revolving Credit Agreement shall be considered to be
Unsecured Debt even if a Lien has been granted in favor of the Lenders or the
lenders party to any of the Other Term Loan Agreements or the Revolving Credit
Agreement, as the case may be.
“Unsecured Senior Debt Rating” means either (a) if BOP has issued unsecured,
senior, long term, non-credit enhanced debt, the debt rating provided by S&P or
Moody’s with respect to such unsecured, senior, long term, non-credit enhanced
debt, or (b) if BOP has not issued unsecured, senior, long term, non-credit
enhanced debt, the issuer rating for BOP provided by Moody’s or the corporate
credit rating for BOP provided by S&P.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.13(g)(ii)(B)(iii).
“Wholly-Owned Subsidiary of the Borrowers” means a Subsidiary of a Borrower in
which the Borrowers directly or indirectly own 100% of the equity interests
(excluding those equity interests that are owned by other Persons in order to
permit such Subsidiary to qualify as a REIT or for other necessary tax reasons,
so long as the Borrowers directly or indirectly own at least 99% of the equity
interests in such Subsidiary and control decisions regarding the sale and
financing of all Properties owned by such Subsidiary).
“Withholding Agent” means the Borrowers and the Administrative Agent.
1.2     Computation of Time Periods and Other Definition Provisions.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
References in this Credit Agreement to “during the term of this Credit
Agreement” shall mean the period from the Effective Date to the earlier of the
Maturity Date or the acceleration of the Loans pursuant to Section 9.2.
1.3     Accounting Terms.


--------------------------------------------------------------------------------


Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis, and
excluding the effects of consolidation of investments in non-wholly owned
subsidiaries under Codification 810-10 of the Financial Accounting Standards
Board. All financial statements delivered to the Lenders hereunder shall be
accompanied by a statement from the Borrowers that GAAP has not changed since
the most recent financial statements delivered by the Borrowers to the Lenders
or, if GAAP has changed, describing such changes in detail and explaining how
such changes affect the financial statements. All calculations made for the
purposes of determining compliance with this Credit Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.1 (or, prior to the delivery of the first
financial statements pursuant to Section 7.1, consistent with the financial
statements described in Section 5.1(k)); provided that, if the Borrowers notify
the Administrative Agent that the Borrowers request an amendment to any
provision of this Credit Agreement to eliminate the effect of any change in GAAP
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision herein for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended.
1.4     Joint Venture Investments.
For purposes of calculating the financial covenants in Section 7.2 (including
the definitions used therein), (a) NOI, Adjusted NOI, Annualized Modified
Adjusted NOI, Property Value and Interest Expense shall be calculated, to the
extent applicable, to include the pro-rata share (as determined by their
respective percentage interests in the profits and losses of such joint venture)
of results attributable to the Borrowers and their Subsidiaries from joint
ventures and (b) Indebtedness and Funded Debt shall be calculated as follows:
(i) if the Indebtedness of a joint venture is recourse to such Borrower (or
Subsidiary), then the amount of such Indebtedness or Funded Debt that is
recourse to such Borrower (or Subsidiary), without duplication, and (ii) if the
Indebtedness of such joint venture is not recourse to such Borrower (or
Subsidiary), then such Borrower’s (or Subsidiary’s) pro-rata share of such
Indebtedness or Funded Debt as determined by its percentage interest in the
profits and losses of such joint venture. For purposes of this Section 1.4,
Indebtedness of a joint venture that is recourse to a Borrower or one of its
Subsidiaries solely as a result of such Borrower (or Subsidiary) being a partner
or member in such joint venture shall be treated as not recourse to such
Borrower (or Subsidiary) as long as the only assets owned by such Borrower (or
Subsidiary) are its equity interest in such joint venture and any contributed
capital held to fund such equity interest.


--------------------------------------------------------------------------------


SECTION 2.    

CREDIT FACILITY
2.1     Loans.
(a)    Term Loan Commitment. Subject to the terms and conditions set forth in
this Credit Agreement, each Lender hereby severally and not jointly agrees to
make a term loan in a single draw in Dollars (the “Loan” and collectively, the
“Loans”) to the Borrowers on the Effective Date, in an amount equal to such
Lender’s Commitment Percentage of the principal amount requested by the
Borrowers. The Loans may be subdivided into different tranches, but the
aggregate amount of the Loans to be made hereunder shall not exceed the
Committed Amount. The Loans shall be made by the Lenders simultaneously and
proportionately to their then respective Commitment Percentages, it being
understood that no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make a Loan hereunder nor shall the Loans of
any Lender be increased or decreased as a result of any such failure. The
Commitments shall expire on the earlier of (i) the date on which the Loans are
made and (ii) February 15, 2012.
(b)    [Reserved].
(c)    Method of Borrowing for Loans. By no later than 11:00 a.m. (i) one
Business Day prior to the date of the requested borrowing of Base Rate Loans or
(ii) three Business Days prior to the date of the requested borrowing of
Eurodollar Loans, the Borrowers shall submit an irrevocable written Notice of
Borrowing in the form of Exhibit 2.1(c) to the Administrative Agent setting
forth (A) the amount requested, (B) whether such Loans shall be Base Rate Loans
or Eurodollar Loans, (C) with respect to Eurodollar Loans, the Interest Period
applicable thereto, (D) the purpose of the proceeds of the requested Loans, (E)
a certification that the Borrowers have complied in all respects with Section
5.1 and Section 5.2 and (F) the date of borrowing.
(d)    Funding of Loans. Upon receipt of the Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms thereof.
Each Lender shall make its Commitment Percentage of the requested Loans
available to the Administrative Agent by 1:00 p.m. on the date specified in the
Notice of Borrowing by deposit, in Dollars, of immediately available funds to
the Administrative Agent at its principal office in New York City, New York or
at such other address as the Administrative Agent may designate in writing. The
amount of the requested Loans will then be made available to the Borrowers by
the Administrative Agent by crediting the account of the Borrowers on the books
of such office of the Administrative Agent, to the extent the amount of such
requested Loans are made available to the Administrative Agent.


--------------------------------------------------------------------------------


No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any Loan that such Lender does
not intend to make available to the Administrative Agent its portion of the
Loans to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such Loans, and the Administrative Agent in reliance upon such assumption, may
(in its sole discretion but without any obligation to do so) make available to
the Borrowers a corresponding amount. If such corresponding amount is not in
fact made available to the Administrative Agent, the Administrative Agent shall
be able to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrowers,
and the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrowers at the applicable rate for such Loan
pursuant to the Notice of Borrowing and (ii) from such Lender at the Federal
Funds Rate.
(e)    Reduction or Termination of Committed Amount. Upon at least three
Business Days’ notice to the Administrative Agent, the Borrowers shall have the
right to permanently terminate or reduce the aggregate amount of the Committed
Amount at any time prior to the date of borrowing of the Loans; provided that
each partial reduction shall be in an aggregate amount at least equal to
$5,000,000 and in integral multiples of $1,000,000 above such amount. Any
reduction in (or termination of) the Committed Amount shall be permanent and may
not be reinstated. The Administrative Agent shall immediately notify the Lenders
of any reduction in the Committed Amount and each Lender’s Commitment shall be
reduced pro rata in accordance with each Lender’s Commitment Percentage.
(f)    Continuations and Conversions. The Borrowers shall have the option with
respect to any Loan, on any Business Day, to continue existing Eurodollar Loans
for a subsequent Interest Period, to convert Base Rate Loans into Eurodollar
Loans, or to convert Eurodollar Loans into Base Rate Loans; provided, however,
that (i) each such continuation or conversion must be requested by the Borrowers
pursuant to a written Notice of Continuation/Conversion, in the form of Exhibit
2.1(f), in compliance with the terms set forth below, (ii) except as provided in
Section 3.11, Eurodollar Loans may only be continued or converted on the last
day of the Interest Period applicable thereto, (iii) Eurodollar Loans may not be
continued nor may Base


--------------------------------------------------------------------------------


Rate Loans be converted into Eurodollar Loans during the existence and
continuation of a Default or Event of Default and (iv) any request to continue a
Eurodollar Loan that fails to comply with the terms hereof or any failure to
request a continuation of a Eurodollar Loan at the end of an Interest Period
shall result in a conversion of such Eurodollar Loan to a Base Rate Loan on the
last day of the applicable Interest Period. Each continuation or conversion must
be requested by the Borrowers no later than 11:00 a.m. (A) one Business Day
prior to the date for a requested conversion of a Eurodollar Loan to a Base Rate
Loan or (B) three Business Days prior to the date for a requested continuation
of a Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan, in
each case pursuant to a written Notice of Continuation/Conversion submitted to
the Administrative Agent (which shall promptly notify each of the Lenders) which
shall set forth (x) whether the Borrowers wish to continue or convert such Loans
and (y) if the request is to continue a Eurodollar Loan or convert a Loan to a
Eurodollar Loan, the Interest Period applicable thereto.
(g)    Minimum Amounts/Restrictions on Loans. Each request for a borrowing,
conversion or continuation of a Loan shall be subject to the requirements that
(i) each Eurodollar Loan shall be in a minimum amount of $1,000,000 and in
integral multiples of $100,000 in excess thereof, (ii) each Base Rate Loan shall
be in a minimum amount of $500,000, and (iii) no more than eight Eurodollar
Loans shall be outstanding at any one time. For the purposes of this Section
2.1(g), all Eurodollar Loans with the same Interest Periods beginning on the
same date shall be considered as one Eurodollar Loan, but Eurodollar Loans with
different Interest Periods, even if they begin or end on the same date, shall be
considered as separate Eurodollar Loans.
(h)    Notes. The Loans made by each Lender shall be evidenced by a duly
executed promissory note of the Borrowers to each Lender in substantially the
form of Exhibit 2.1(h).
2.2     [Reserved].
2.3     [Reserved].
2.4     Joint and Several Liability of the Borrowers.
(a)    Each of the Borrowers is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Lenders
under this Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.
(b)    Each of the Borrowers jointly and severally hereby irrevocably and


--------------------------------------------------------------------------------


unconditionally accepts, not merely as a surety, but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.
(c)    If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such Obligation. Each Borrower further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the other Borrower
for amounts so paid under this Credit Agreement until such time as the Lenders
have been paid in full and all Commitments under this Credit Agreement have been
terminated.
(d)    The obligations of each Borrower under the provisions of this Section 2.4
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets.
(e)    Except as otherwise expressly provided herein, to the extent permitted by
law, each Borrower hereby waives notice of acceptance of its joint and several
liability and of all extensions of credit to the Borrowers by the Lenders,
notice of occurrence of any Default or Event of Default (except to the extent
notice is expressly required to be given pursuant to the terms of this Credit
Agreement), or of any presentment or demand for any payment under this Credit
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders under or in respect of any of the
obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Credit
Agreement and the benefit of any laws that exonerate or limit the liability of
co-borrowers or sureties and any defenses provided by those laws. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or the Lenders at any time or times in respect of any
default by either Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Credit Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such obligations or the addition, substitution or release, in whole or in part,
of either Borrower. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or any failure to act on
the part of the Administrative Agent or the Lenders, including, without
limitation, any failure strictly or diligently to assert any right or


--------------------------------------------------------------------------------


to pursue any remedy or to comply fully with applicable laws or regulations
thereunder which might, but for the provisions of this Section 2.4, afford
grounds for terminating, discharging or relieving such Borrower, in whole or in
part, from any of its obligations under this Section 2.4, it being the intention
of each Borrower that, so long as any of the Obligations hereunder remain
unsatisfied, the obligations of such Borrower under this Section 2.4 shall not
be discharged except by performance and then only to the extent of such
performance. The obligations of each Borrower under this Section 2.4 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
either Borrower or a Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of either Borrower or any of the
Lenders.
(f)    The provisions of this Section 2.4 are made for the benefit of the
Lenders and their successors and assigns, and may be enforced by them from time
to time against either of the Borrowers as often as occasion therefor may arise
and without requirement on the part of the Lenders first to marshal any of its
claims or to exercise any of its rights against the other Borrower or to exhaust
any remedies available to it against the other Borrower or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this Section 2.4 shall remain in
effect until all the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lenders upon the insolvency, bankruptcy or reorganization of either of the
Borrowers, or otherwise, the provisions of this Section 2.4 will forthwith be
reinstated and in effect as though such payment had not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
of the other Credit Documents, to the extent the obligations of either Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
2.5     Appointment of BOP.
BRT hereby appoints BOP to act as its agent for all purposes under this Credit
Agreement (including, without limitation, with respect to all matters related to
the borrowing and repayment of Loans) and agrees that (i) BOP may execute such
documents on behalf of BRT as BOP deems appropriate in its sole discretion and
BRT shall be obligated by all


--------------------------------------------------------------------------------


of the terms of any such document executed on its behalf, (ii) any notice or
communication delivered by the Administrative Agent or the Lender to BOP shall
be deemed delivered to BRT and (iii) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by BOP on behalf of BRT.
2.6     Non-Recourse.
Notwithstanding anything herein to the contrary, no recourse shall be had
against any past, present or future shareholder, officer, director or trustee of
BRT for any obligation of the Credit Parties under the Credit Documents, or for
any claim based thereon or otherwise in respect thereof; provided, however, that
this Section 2.6 shall not restrict or limit any claim against any such Person
arising out of or occurring with respect to fraud or any intentional
misrepresentation or any act or omission that is willful or wanton or
constitutes gross negligence or willful misconduct.
2.7     Incremental Commitments.
(a)    The Borrowers may, by written notice to the Administrative Agent on four
occasions during the period from the Closing Date to February 1, 2015, request
incremental Commitments in an amount not less than $25,000,000 per request and
not more than $200,000,000 in the aggregate, together with any increase to the
Revolving Committed Amount (under and as defined in the Revolving Credit
Agreement) and incremental term loans under the Term Loan B Agreement (such that
the Committed Amount after such increase shall never exceed $350,000,000 minus
(x) any increase to the Revolving Committed Amount and (y) any incremental term
loans under the Term Loan B Agreement)(the “Incremental Limit”) from one or more
additional Lenders (which may include any existing Lender, each, a “New Term
Loan Lender”) willing to provide such incremental Commitments in their own
discretion; provided, that each New Term Loan Lender shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) unless such New Term Loan Lender is a Lender or an Affiliate of a
Lender. Such notice shall set forth (i) the amount of the incremental
Commitments being requested, and (ii) the date on which such incremental
Commitments are requested to become effective (the “Increased Amount Date”). On
any Increased Amount Date on which any such incremental Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Loan to the Borrowers (a “New Term
Loan”) in an amount equal to its incremental Commitment, and (ii) each New Term
Loan Lender shall become a Lender hereunder with respect to such incremental
Commitment and the New Term Loans made pursuant thereto. The terms and
provisions of the New Term Loans and the incremental Commitments shall be
identical to the existing Loans.
(b)    The Borrowers and each New Term Loan Lender shall execute and


--------------------------------------------------------------------------------


deliver to the Administrative Agent such documentation as the Administrative
Agent shall reasonably specify to evidence the incremental Commitment of such
New Term Loan Lender. Each of the parties hereto hereby agrees that, upon the
effectiveness of any such documentation, this Credit Agreement shall be amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the incremental Commitments and New Term Loans evidenced thereby
(including adjusting the Commitment Percentages), and new Notes shall be issued
and the Borrowers shall make such borrowings without the consent of the Lenders
other than those Lenders with incremental Commitments. The fees payable by the
Borrowers upon any such incremental Commitments shall be agreed upon by the
Administrative Agent, the New Term Loan Lenders and the Borrowers at the time of
such increase.
Notwithstanding the foregoing, nothing in this Section 2.7 shall constitute or
be deemed to constitute an agreement by any Lender to increase its Commitment
hereunder.
(c)    Notwithstanding the foregoing, no incremental Commitment shall become
effective under this Section 2.7 unless (i) on the date of such effectiveness,
the conditions set forth in Section 5.2 shall be satisfied assuming a Loan were
then being made and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a financial officer of BRT, (ii)
the Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant amendment or other documentation and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Effective Date under Section 5.1 and such additional customary documents and
filings as the Administrative Agent may reasonably require, and (iii) the
Borrowers shall be in pro forma compliance with the covenants set forth in
Section 7.2 after giving effect to such incremental Commitments, the Loans to be
made thereunder and the application of the proceeds therefrom as if made and
applied on such date.
(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
New Term Loans, when originally made, are included in each borrowing of
outstanding Loans on a pro rata basis.
SECTION 3.    

GENERAL PROVISIONS APPLICABLE TO LOANS
3.1     Interest.
(a)    Interest Rate. Subject to Section 3.1(b), all Base Rate Loans shall


--------------------------------------------------------------------------------


accrue interest at the Base Rate. Subject to Section 3.1(b), all Eurodollar
Loans shall accrue interest at the Adjusted Eurodollar Rate.
(b)    Default Rate of Interest. Upon the occurrence, and during the
continuance, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at a per annum rate equal to
four percent (4%) plus the rate which would otherwise be applicable (or if no
rate is applicable, then the rate for Base Rate Loans plus four percent (4%) per
annum), and when such default rate of interest is in effect, it shall continue
to remain in effect both before and after the entry of any judgment; provided
that unless the Loans have been accelerated, interest, including the default
rate of interest, shall only be due and payable on the Interest Payment Dates.
(c)    Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date. If an Interest Payment Date falls on a date which
is not a Business Day, such Interest Payment Date shall be deemed to be the
succeeding Business Day, except that in the case of Eurodollar Loans where the
succeeding Business Day falls in the succeeding calendar month, such Interest
Payment Date shall be the preceding Business Day.
3.2     Place and Manner of Payments.
All payments of principal, interest, fees, expenses and other amounts to be made
by a Borrower under this Credit Agreement shall be made by such Borrower
unconditionally and without deduction for any counterclaim, defense, recoupment
or setoff and received not later than 2:00 p.m. on the date when due, in Dollars
and in immediately available funds, to the Administrative Agent at its offices
in New York City, New York. Payments received after such time shall be deemed to
have been received on the next Business Day. The Borrowers shall, at the time
they make any payment under this Credit Agreement, specify to the Administrative
Agent the Loans, fees or other amounts payable by the Borrowers hereunder to
which such payment is to be applied (and in the event that they fail to specify,
or if such application would be inconsistent with the terms hereof, the
Administrative Agent shall, subject to Section 3.7, distribute such payment to
the Lenders in such manner as the Administrative Agent may deem appropriate).
The Administrative Agent will distribute any such payment to the Lenders on the
day received if such payment is received prior to 2:00 p.m.; otherwise the
Administrative Agent will distribute such payment to the Lenders on the next
succeeding Business Day. Whenever any payment hereunder shall be stated to be
due on a day which is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day (subject to accrual of interest and fees for
the period of such extension), except that in the case of Eurodollar Loans, if
the extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the next preceding Business
Day.


--------------------------------------------------------------------------------


3.3     Prepayments.
(a)    Voluntary Prepayments. The Borrowers shall have the right to prepay the
Loans, in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 3.14, (ii) (x) in the
case of Eurodollar Loans, each such partial prepayment shall be in the minimum
principal amount of $1,000,000 and integral multiples of $100,000 in excess
thereof, or (y) in the case of Base Rate Loans, each such partial prepayment
shall be in the minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof. Amounts prepaid pursuant to this Section 3.3(a) may
not be reborrowed.
(b)    Mandatory Prepayments. If at any time after the Closing Date a Change of
Control shall occur (the date on which such Change of Control occurs being the
“Prepayment Date”), the Commitments shall terminate and reduce to zero and the
Borrowers shall immediately prepay the Loans on the Prepayment Date as if the
Prepayment Date were the Maturity Date. The Borrowers shall make such prepayment
on the Prepayment Date together with all accrued interest on the amount prepaid
and any unpaid fees and expenses that are due and owing. Amounts prepaid
pursuant to this Section 3.3(b) may not be reborrowed.
(c)    Application of Prepayments. All amounts paid pursuant to Section 3.3(a)
shall be applied as directed by the Borrowers. All amounts paid pursuant to
Section 3.3(a) the application of which has not been directed by the Borrowers
and all amounts required to be paid pursuant to Section 3.3(b) shall be applied
first to Base Rate Loans, then to Eurodollar Loans in direct order of Interest
Period maturities. All prepayments hereunder shall be subject to Section 3.14;
provided that prepayments required to be made pursuant to Section 3.3(b) that
repay a Eurodollar Loan within 30 days of the last day of its Interest Period
shall not be subject to Section 3.14.
3.4     Fees.
(a)    [Reserved].
(b)    Administrative Fees. The Borrowers agree to pay to the Administrative
Agent, for its own account, an annual fee as agreed to between the Borrowers and
the Administrative Agent in the Fee Letter.
3.5     Payment in full at Maturity; Extension of Maturity.
(a)    On the Maturity Date, the entire outstanding principal balance of all


--------------------------------------------------------------------------------


Loans, together with accrued but unpaid interest and all other sums owing with
respect thereto, shall be due and payable in full, unless accelerated sooner
pursuant to Section 9.2.
(b)    So long as no Default or Event of Default has occurred and is continuing,
on one occasion during the term of this Agreement the Borrowers may elect at
least 30 days but no more than 90 days prior to the scheduled Maturity Date, to
extend the Maturity Date until one (1) year from the scheduled Maturity Date by
providing written notice of such election to the Administrative Agent (which
shall promptly notify each of the Lenders). If on the scheduled Maturity Date
(i) no Default or Event of Default exists and is continuing, (ii) the Borrowers
pay to the Administrative Agent, for the pro rata benefit of the Lenders, an
extension fee equal to 0.15% of the then outstanding principal amount of the
Loans, and (iii) the Borrowers have given written notice to the Administrative
Agent of such election to extend the Maturity Date within the time frame set
forth in this Section 3.5(b), the Maturity Date shall be extended to February 1,
2016.
3.6     Computations of Interest and Fees.
(a)    Except for Base Rate Loans bearing interest based on the Prime Rate,
which shall be calculated on the basis of a 365 or 366 day year as the case may
be, all computations of interest and fees hereunder shall be made on the basis
of the actual number of days elapsed over a year of 360 days. Interest shall
accrue from and include the date of borrowing (or continuation or conversion),
but exclude the date of payment.
(b)    It is the intent of the Lenders and the Borrowers to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including, but not limited
to, prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest


--------------------------------------------------------------------------------


shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrowers or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal amount of the Loans. The
right to demand payment of the Loans or any other indebtedness evidenced by any
of the Credit Documents does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand.
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
3.7     Pro Rata Treatment.
Except to the extent otherwise provided herein, each Loan borrowing, each
payment or prepayment of principal of any Loan, each payment of fees (other than
fees payable pursuant to Section 3.4), and each conversion or continuation of
any Loan, shall (except as otherwise provided in Section 3.11) be allocated pro
rata among the Lenders in accordance with the respective Commitment Percentages
of the Lenders (or, if the Commitments of the Lenders have expired or been
terminated, in accordance with the respective principal amounts of the
outstanding Loans and Participation Interests of the Lenders); provided that, if
any Lender shall have failed to pay its applicable pro rata share of any Loan,
then any amount to which such Lender would otherwise be entitled pursuant to
this Section 3.7 shall instead be payable to the Administrative Agent until the
share of such Loan not funded by such Lender has been repaid; provided further,
that in the event any amount paid to any Lender pursuant to this Section 3.7 is
rescinded or must otherwise be returned by the Administrative Agent, each Lender
shall, upon the request of the Administrative Agent, repay to the Administrative
Agent the amount so paid to such Lender, with interest for the period commencing
on the date such payment is returned by the Administrative Agent until the date
the Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, at the Base Rate plus two
percent (2%) per annum.
3.8     Sharing of Payments.
The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any Loan
or any other obligation owing to such Lender under this Credit Agreement through
the exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means (other than in connection with an assignment


--------------------------------------------------------------------------------


pursuant to Section 3.15 or Section 11.3), in excess of its pro rata share of
such payment as provided for in this Credit Agreement, such Lender shall
promptly pay in cash or purchase from the other Lenders a participation in such
Loans and other obligations in such amounts, and make such other adjustments
from time to time, as shall be equitable to the end that all Lenders share such
payment in accordance with their respective ratable shares as provided for in
this Credit Agreement. The Lenders further agree among themselves that if
payment to a Lender obtained by such Lender through the exercise of a right of
setoff, banker’s lien, counterclaim or other event as aforesaid shall be
rescinded or must otherwise be restored, each Lender which shall have shared the
benefit of such payment shall, by payment in cash or a repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. The Borrowers
agree that any Lender so purchasing such a participation may, to the fullest
extent permitted by law, exercise all rights of payment, including setoff,
banker’s lien or counterclaim, with respect to such participation as fully as if
such Lender were a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender shall fail to remit to the Administrative Agent or any other
Lender an amount payable by such Lender to the Administrative Agent or such
other Lender pursuant to this Credit Agreement on the date when such amount is
due, such payments shall be made together with interest thereon for each date
from the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.8 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 3.8 to share in the benefits of any
recovery on such secured claim.
3.9     Capital Adequacy.
If, after the date hereof, any Lender has determined that any Change in Law
would have the effect of reducing the rate of return on such Lender’s (or parent
corporation’s) capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender, or its parent
corporation, could have achieved but for such Change in Law (taking into
consideration such Lender’s (or parent corporation’s) policies with respect to
capital adequacy), then, within 10 days after receipt of notice from such Lender
to the Borrowers and the Administrative Agent, the Borrowers shall be obligated
to pay to such Lender such additional amount or amounts as will compensate such
Lender (or parent corporation) on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
reduction. Each determination by any such Lender of amounts owing under this
Section shall, absent manifest error, be conclusive and binding on the parties
hereto. This covenant shall survive the termination of this Credit Agreement and
the payment of the Loans and all other amounts payable hereunder.
3.10     Inability To Determine Interest Rate.


--------------------------------------------------------------------------------


If prior to the first day of any Interest Period, the Administrative Agent shall
have determined in good faith (which determination shall be conclusive and
binding upon the Borrowers) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted Eurodollar Rate or the Eurodollar Rate for such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the Lenders as soon as practicable thereafter, and will also give
prompt written notice to the Borrowers and the Lenders when such conditions no
longer exist. If such notice is given (a) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans
and (b) any Loans that were to have been converted on the first day of such
Interest Period to or continued as Eurodollar Loans shall be converted to or
continued as Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrowers have the right to convert Base Rate Loans to
Eurodollar Loans.
3.11     Illegality.
Notwithstanding any other provision herein, if any Change in Law or in the
interpretation or application thereof occurring after the Closing Date shall
make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Credit Agreement, (a) such Lender shall promptly give
written notice of such circumstances to the Borrowers and the Administrative
Agent (which notice shall be promptly withdrawn whenever such circumstances no
longer exist), (b) the commitment of such Lender hereunder to make Eurodollar
Loans, continue Eurodollar Loans as such and convert a Base Rate Loan to
Eurodollar Loans shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain Eurodollar Loans, such
Lender shall then have a commitment only to make a Base Rate Loan when a
Eurodollar Loan is requested and (c) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans on
the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrowers shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 3.14;
provided that no such payments shall be required if the conversion of a
Eurodollar Loan occurs within 30 days of the last day of the Interest Period of
such Eurodollar Loan.
3.12     Requirements of Law.
If any Change in Law or in the interpretation or application thereof applicable
to any Lender, or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority, in each case made subsequent to the Closing Date (or, if
later, the date on which such Lender becomes a Lender):


--------------------------------------------------------------------------------


(a)    shall subject such Lender to any tax of any kind whatsoever with respect
to any Eurodollar Loans made by it, its obligation to make Eurodollar Loans, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Excluded Taxes);
(b)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Adjusted Eurodollar Rate
hereunder; or
(c)    shall impose on such Lender any other condition (excluding any Taxes);
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, upon notice to the Borrowers from such
Lender, through the Administrative Agent, in accordance herewith, the Borrowers
shall be obligated to promptly pay such Lender, upon its demand, any additional
amounts necessary to compensate such Lender on an after-tax basis (after taking
into account applicable deductions and credits in respect of the amount
indemnified) for such increased cost or reduced amount receivable, provided
that, in any such case, the Borrowers may elect to convert the Eurodollar Loans
made by such Lender hereunder to Base Rate Loans by giving the Administrative
Agent at least one Business Day’s notice of such election, in which case the
Borrowers shall promptly pay to such Lender, upon demand, without duplication,
such amounts, if any, as may be required pursuant to Section 3.14. If any Lender
becomes entitled to claim any additional amounts pursuant to this Section 3.12,
it shall provide prompt notice thereof to the Borrowers, through the
Administrative Agent, certifying (x) that one of the events described in this
Section 3.12 has occurred and describing in reasonable detail the nature of such
event, (y) as to the increased cost or reduced amount resulting from such event
and (z) as to the additional amount demanded by such Lender and a reasonably
detailed explanation of the calculation thereof. Such a certificate as to any
additional amounts payable pursuant to this Section 3.12 submitted by such
Lender, through the Administrative Agent, to the Borrowers shall be conclusive
and binding on the parties hereto in the absence of manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.
3.13     Taxes.
(a)    [Reserved].


--------------------------------------------------------------------------------


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrowers under any Credit Document shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it or any Lender for the
payment of, any Other Taxes.
(d)    Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient, within 10 days after Borrower’s receipt of written notice of demand
therefor together with a certificate specifying the amount of such payment or
liability (with a copy to the Administrative Agent), for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient (whether directly or pursuant to Section 3.13(e)) or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.3(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such


--------------------------------------------------------------------------------


Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrowers to a Governmental Authority pursuant to this Section 3.13, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.13(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on


--------------------------------------------------------------------------------


which such Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of such Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) substantially in the form of Exhibit 3.13-1 and (y)
executed originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.13-2 or
Exhibit 3.13-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such


--------------------------------------------------------------------------------


Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.13-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole


--------------------------------------------------------------------------------


discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.13 (including by
the payment of additional amounts pursuant to this Section 3.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to, or to file for or pursue any refund of Taxes on
behalf of, the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 3.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
3.14     Compensation.
Except as expressly set forth in Section 3.3(c), the Borrowers promise to
indemnify each Lender and to hold each Lender harmless from any loss or expense
which such Lender may sustain or incur as a consequence of (a) default by the
Borrowers in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrowers have given a notice requesting the same in
accordance with the provisions of this Credit Agreement, (b) default by the
Borrowers in making any prepayment of a Eurodollar Loan after the Borrowers have
given a notice thereof in accordance with the provisions of this Credit
Agreement and (c) any continuation, conversion, payment or prepayment of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification shall be calculated by the Administrative
Agent and shall include, without limitation, an amount equal to (i) the amount
of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or continue, the Interest Period


--------------------------------------------------------------------------------


that would have commenced on the date of such failure) in each case at the
applicable rate of interest for such Eurodollar Loans provided for herein minus
(ii) the amount of interest which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank Eurodollar market. The agreements in this Section 3.14
shall survive the termination of this Credit Agreement and the payment of the
Loans and all other amounts payable hereunder. Notwithstanding the foregoing,
any prepayment of a Eurodollar Loan made hereunder (as a result of a mandatory
requirement of this Credit Agreement) within thirty (30) days of the end of the
Interest Period with respect to such Eurodollar Loan, shall not be subject to
this Section 3.14.
3.15     Mitigation; Mandatory Assignment.
Each Lender shall use reasonable efforts to avoid or mitigate any increased cost
or suspension of the availability of an interest rate under Sections 3.9 through
3.14 inclusive to the greatest extent practicable (including transferring the
Loans to another lending office or one of its Affiliates) unless, in the opinion
of such Lender, such efforts would be likely to have an adverse effect upon it.
In the event a Lender makes a request to the Borrowers for additional payments
in accordance with Sections 3.9, 3.10, 3.11, 3.12, 3.13 or 3.14 or a Lender
becomes a Defaulting Lender, then, provided that no Default or Event of Default
has occurred and is continuing at such time, the Borrowers may, at their own
expense (such expense to include any transfer fee payable to the Administrative
Agent under Section 11.3(b) and any expense pursuant to Section 3.14), and in
their sole discretion, require such Lender to transfer and assign in whole (but
not in part), without recourse (in accordance with and subject to the terms and
conditions of Section 11.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other governmental
authority and (b) the Borrowers or such assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Loans hereunder held
by such assigning Lender and all other amounts owed to such assigning Lender
hereunder, including amounts owed pursuant to Sections 3.9 through 3.14.
Notwithstanding such assignment, and without limiting any other provision of
this Credit Agreement, such assigning Lender shall continue to benefit from the
provisions of Sections 3.9, 3.12, 3.13 and 11.5 with respect to the period
before the effectiveness of such assignment.
SECTION 4.    

[RESERVED]
SECTION 5.    

CONDITIONS PRECEDENT


--------------------------------------------------------------------------------


5.1     Closing Conditions.
The obligation of the Lenders to enter into this Credit Agreement and make the
initial Extensions of Credit is subject to satisfaction of the following
conditions:
(a)    Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement; (ii) the Notes; and (iii) all
other Credit Documents required to be delivered on or before the Effective Date,
each in form and substance reasonably acceptable to the Administrative Agent in
its sole discretion.
(b)    Partnership Documents. With respect to each Credit Party that is a
partnership, receipt by the Administrative Agent of the following:
(i)    Partnership Agreements. Certified copies of the partnership agreement of
such Credit Party, together with all amendments thereto.
(ii)    Certificates of Good Standing or Existence. A certificate of good
standing or existence for such Credit Party issued as of a recent date by its
state of organization and each other state where the failure to qualify or be in
good standing could have a Material Adverse Effect.
(c)    Corporate Documents. With respect to each Credit Party that is a
corporation, if applicable, receipt by the Administrative Agent of the
following:
(i)    Charter Documents. Copies of the articles or certificates of
incorporation or other charter documents of such Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.
(ii)    Bylaws. A copy of the bylaws of such Credit Party certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.
(iii)    Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to such Credit Party certified as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing could have a Material Adverse Effect.
(d)    Limited Liability Company Documents. With respect to each Credit


--------------------------------------------------------------------------------


Party that is a limited liability company, if applicable, receipt by the
Administrative Agent of the following:
(i)    Certificate of Formation. A copy of the certificate of formation of such
Credit Party certified to be true and complete by the appropriate Governmental
Authority of the state or jurisdiction of its formation and certified by the
sole or managing member of such Credit Party to be true and correct as of the
Closing Date.
(ii)    Operating Agreement. A copy of the Operating Agreement of such Credit
Party certified by the sole or managing member of such Credit Party to be true
and correct as of the Closing Date.
(iii)    Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to such Credit Party certified as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
formation and each other jurisdiction in which the failure to so qualify and be
in good standing could have a Material Adverse Effect.
(e)    Trust Documents. With respect to BRT, receipt by the Administrative Agent
of the following:
(i)    Declaration of Trust. A copy of the Declaration of Trust of BRT certified
to be true and complete by the appropriate Governmental Authority of the state
or jurisdiction of its formation and certified by the secretary of BRT to be
true and correct as of the Closing Date.
(ii)    Bylaws. A copy of the Bylaws of BRT certified by the trustee of BRT to
be true and complete as of the Closing Date.
(iii)    Resolutions. Copies of the resolutions of the Board of Trustees of BRT
approving and adopting the Credit Documents to which it and each Credit Party is
a party, the transactions contemplated therein and authorizing execution and
delivery thereof by and on behalf of itself and each Credit Party.
(iv)    Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to BRT certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of
formation and each other jurisdiction in which the failure to so qualify and be
in good standing could have a Material Adverse Effect.
(v)    Incumbency. An incumbency certificate with respect to each


--------------------------------------------------------------------------------


of the Credit Parties, certified by a secretary or assistant secretary of BRT to
be true and correct as of the Closing Date.
(f)    [Reserved]
(g)    [Reserved]
(h)    Opinion of Counsel. Receipt by the Administrative Agent of opinions
(which shall cover, among other things, authority, legality, validity, binding
effect and enforceability), satisfactory to the Administrative Agent, addressed
to the Administrative Agent and the Lenders and dated as of the Effective Date,
from legal counsel to the Credit Parties.
(i)    Material Adverse Effect. There shall not have occurred a change since
December 31, 2010 that has had or could reasonably be expected to have a
Material Adverse Effect.
(j)    Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding in any court or before any arbitrator or
Governmental Authority against a Credit Party or any of its Subsidiaries that
would have or would reasonably be expected to have a Material Adverse Effect.
(k)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrowers on behalf of the Credit Parties as of the Closing
Date stating that (i) the Credit Parties and each of their Subsidiaries are in
compliance with all existing material financial obligations, (ii) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or Governmental Authority that purports to affect a Credit
Party or any transaction contemplated by the Credit Documents, if such action,
suit, investigation or proceeding could have or could be reasonably expected to
have a Material Adverse Effect, (iii) the financial statements and information
included in the Borrowers’ Form 10-K report for the year ended December 31, 2010
and the Form 10-Q Report for the quarter ended September 30, 2011 were prepared
in good faith and using reasonable assumptions and (iv) immediately after giving
effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated herein and therein to occur on such date, (A) each of
the Credit Parties is Solvent, (B) no Default or Event of Default exists, (C)
all representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (D) the Credit
Parties and their Subsidiaries are in compliance as of September 30, 2011, and
will be in compliance on a Pro Forma Basis, using the most recently available
financial statements and adjusting for any impairments and any capital markets
events (including the closing of the Revolving Credit Agreement and the Other
Term Loan Agreements) since the date of such financial statements, as of the


--------------------------------------------------------------------------------


Effective Date, with each of the financial covenants set forth in Section 7.2.
(l)    Fees and Expenses. Payment by the Borrowers of all fees and expenses owed
by them to the Lenders and the Administrative Agent, including, without
limitation, payment to the Administrative Agent of the fees set forth herein and
in the Fee Letter.
(m)    Consents and Approvals. All governmental, shareholder, partner, member
and third-party consents and approvals necessary or, in the opinion of the
Administrative Agent, desirable in connection with the Extensions of Credit and
the transactions contemplated under the Credit Documents shall have been duly
obtained and shall be in full force and effect, and a copy of each such consent
or approval shall have been delivered to the Administrative Agent.
(n)    Absence of Guarantors for Other Debt. Receipt by the Administrative Agent
of officer’s certificates confirming the absence of guaranties provided by the
Subsidiaries of the Borrowers pursuant to the Indenture.
(o)    Pay-off of Existing Facilities. The Administrative Agent shall have
received satisfactory evidence that (i) the amendment and restatement of the
Existing Revolving Credit Agreement and (ii) the repayment in full and
termination of the Existing Term Loan Agreement, shall occur immediately upon
the funding of the Loans hereunder on the Effective Date.
(p)    Closing of Other Term Loan Agreements and Revolving Credit Agreement. The
Administrative Agent shall have received satisfactory evidence that the closing
of the Other Term Loan Agreements and the Revolving Credit Agreement shall occur
concurrently with the funding of the Loans hereunder on the Effective Date.
(q)    Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably and timely requested by any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Credit Parties and their Subsidiaries.
5.2     Conditions to All Extensions of Credit.
In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans unless:
(a)    Delivery of Notice. The Borrowers shall have delivered a Notice of


--------------------------------------------------------------------------------


Borrowing, duly executed and completed, by the time specified in Section 2.1.
(b)    Representations and Warranties. The representations and warranties made
by the Credit Parties in any Credit Document shall be true and correct in all
material respects at and as if made as of such date except to the extent they
expressly and exclusively relate to an earlier date.
(c)    No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.
(d)    Restrictions on Loans. After giving effect to the making of the requested
Loan, the Borrowers shall be in compliance with the terms of Section 2.1(g).
(e)    No Legal Impediments. No law, regulation, order, judgment or decree of
any Governmental Authority shall, and the Administrative Agent shall not have
received any notice that litigation is pending or threatened which is likely to,
(i) enjoin, prohibit or restrain such Extension of Credit or (ii) impose or
result in the imposition of a Material Adverse Effect.
The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrowers of the correctness of the matters specified in
subsections (b), (c), and, if applicable, (d) above.
SECTION 6.    

REPRESENTATIONS AND WARRANTIES
Each of the Borrowers hereby represents to the Administrative Agent and each
Lender that:
6.1     Financial Condition.
The financial statements described in Section 5.1(k) and those delivered to the
Lenders pursuant to Section 7.1(a) and (b): (a) have been prepared in accordance
with GAAP (subject, in the case of quarterly financial statements, to changes
resulting from audit and normal year-end audit adjustments) and (b) present
fairly the consolidated financial condition, results of operations and cash
flows of the Borrowers and their Subsidiaries as of such date and for such
periods. Since September 30, 2011, there has been no sale, transfer or other
disposition by any Borrower or any of its Subsidiaries of any material part of
the business or property of the Borrowers and their Subsidiaries, taken as a
whole, and no purchase or other acquisition by any of them of any business or
property (including any capital stock or other equity interests of any other
Person) material in relation to the


--------------------------------------------------------------------------------


consolidated financial condition of the Borrowers and their Subsidiaries, taken
as a whole, in each case, which, is not (i) reflected in the most recent
financial statements described in Section 5.1(k) or delivered to the Lenders
pursuant to Section 7.1 or in the notes thereto or (ii) otherwise permitted by
the terms of this Credit Agreement.
6.2     No Material Change.
Since September 30, 2011, there has been no development or event relating to or
affecting a Combined Party which has had or would be reasonably expected to have
a Material Adverse Effect.
6.3     Organization and Good Standing.
Each Borrower and each Material Subsidiary (a) is either a partnership, a
corporation, a limited liability company or a REIT duly organized or formed,
validly existing and in good standing under the laws of the state (or other
jurisdiction) of its organization or formation, (b) is duly qualified and in
good standing as a foreign partnership, a foreign corporation, a foreign limited
liability company or a foreign REIT and authorized to do business in every other
jurisdiction where the failure to be so qualified, in good standing or
authorized would have or would reasonably be expected to have a Material Adverse
Effect and (c) has the power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted.
6.4     Due Authorization.
Each Credit Party (a) has the power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and to
consummate the transactions contemplated herein and therein and (b) is duly
authorized, and has been authorized by all necessary action, to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to consummate the transactions contemplated herein and therein.
6.5     No Conflicts.
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated herein and therein, nor the performance of or
compliance with the terms and provisions hereof and thereof by a Credit Party
will (a) violate or conflict with any provision of its or its Material
Subsidiaries’ organizational or governing documents, (b) violate, contravene or
materially conflict with any Requirement of Law or any other law, regulation
(including, without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it or its Material
Subsidiaries, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under,


--------------------------------------------------------------------------------


any indenture, loan agreement, mortgage, deed of trust, contract or other
agreement or instrument to which it or any of its Material Subsidiaries is a
party or by which it or its Material Subsidiaries may be bound, the violation of
which would have or would be reasonably expected to have a Material Adverse
Effect, or (d) result in or require the creation of any Lien upon or with
respect to its or its Material Subsidiaries’ properties.
6.6     Consents.
Except for consents, approvals, authorizations and orders that have been
obtained, and filings, registrations and qualifications that have been made, no
consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party in
respect of any Credit Party is required in connection with the execution,
delivery or performance of this Credit Agreement or any of the other Credit
Documents by such Credit Party or the consummation of the transactions
contemplated herein and therein.
6.7     Enforceable Obligations.
This Credit Agreement and the other Credit Documents to which it is a party have
been duly executed and delivered and constitute legal, valid and binding
obligations of each Credit Party enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.
6.8     No Default.
No Combined Party is in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default would have or would be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred or exists except as
previously disclosed in writing to the Lenders.
6.9     Ownership.
Each Borrower and each of its Subsidiaries is the owner or ground-lessee of, and
has good and marketable fee or leasehold title to, all of its respective assets
and none of such assets is subject to any Lien other than Permitted Liens.
6.10     Indebtedness.
The Borrowers and their Subsidiaries have no Indebtedness except as otherwise
permitted by this Credit Agreement.


--------------------------------------------------------------------------------


6.11     Litigation.
There are no actions, suits or legal, equitable, arbitration or administrative
proceedings or investigations, pending or, to the knowledge of any Borrower,
threatened, against a Combined Party which (a) would have or would be reasonably
expected to have a Material Adverse Effect or (b) involve the Credit Documents.
6.12     Taxes.
Each Borrower, and each of its Subsidiaries, has filed, or caused to be filed,
all tax returns (federal, state, local and foreign) required to be filed and has
paid (a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. No Borrower is aware of any material proposed tax
assessments against it or any of its Subsidiaries.
6.13     Compliance with Law.
Each Combined Party is in compliance with all Requirements of Law and all other
laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply would not have or would not be reasonably expected to have a Material
Adverse Effect. No Requirement of Law would be reasonably expected to cause a
Material Adverse Effect.
6.14     Compliance with ERISA.
Except as would not result in or be reasonably expected to result in a Material
Adverse Effect:
(a)    During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best of each Borrower’s, each Subsidiary of a Borrower’s and each ERISA
Affiliate’s knowledge, no event or condition has occurred or exists as a result
of which any ERISA Event could reasonably be expected to occur, with respect to
any Plan; (ii) no “accumulated funding deficiency,” as such term is defined in
Section 302 of ERISA and Section 412 of the Code, whether or not waived, has
occurred with respect to any Plan; (iii) each Plan has been maintained,
operated, and funded in compliance with its own terms and in material compliance
with the provisions of ERISA, the Code, and any other applicable federal or
state laws; and (iv) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account


--------------------------------------------------------------------------------


of any Plan.
(b)    The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan.
(c)    No Borrower, Subsidiary of a Borrower or ERISA Affiliate has incurred,
or, to the best of each such party’s knowledge, is reasonably expected to incur,
any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. No Borrower, Subsidiary of a Borrower or ERISA Affiliate would
become subject to any withdrawal liability under ERISA if any such party were to
withdraw completely from all Multiemployer Plans and Multiple Employer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made. No Borrower, Subsidiary of a Borrower or
ERISA Affiliate has received any notification that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best of
each such party’s knowledge, reasonably expected to be in reorganization,
insolvent, or terminated.
(d)    No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any Borrower, any Subsidiary of
a Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.
(e)    No Borrower, Subsidiary of a Borrower or ERISA Affiliate has material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106. Each Plan
which is a welfare plan (as defined in Section 3(1) of ERISA) to which Sections
601-609 of ERISA and Section 4980B of the Code apply has been administered in
compliance in all material respects with such sections.
6.15     Organization Structure/Subsidiaries.
As of the Closing Date, (a) Schedule 6.15 is a complete and accurate
organization


--------------------------------------------------------------------------------


chart of the Combined Parties, and (b) no Borrower has any Subsidiaries or owns
an interest, directly or indirectly, in any joint venture, except as set forth
on Schedule 6.15. The outstanding equity interest of all Subsidiaries of the
Borrowers are validly issued, fully paid and non-assessable and are owned by the
Borrowers free and clear of all Liens. Schedule 6.15 shall be updated as of the
end of each fiscal quarter as set forth in Section 7.1(c). Each owner of an
Unencumbered Property, Unencumbered Construction-in-Process or Unencumbered
Eligible Land is a Credit Party or an Eligible Subsidiary.
6.16     Use of Proceeds; Margin Stock.
The proceeds of the Loans will be used solely for the purposes specified in
Section 7.10. None of the proceeds of the Loans will be used in a manner that
would violate Regulation U, Regulation X, or Regulation T. No proceeds of the
Loans will be used for the acquisition of another Person unless the board of
directors (or other comparable governing body) or stockholders (or other equity
owners), as appropriate, of such Person has approved such acquisition.
6.17     Government Regulation.
No Borrower, nor any of its Subsidiaries, is an “investment company” as defined
in, or subject to regulation under the Investment Company Act of 1940, as
amended. No director, executive officer or principal shareholder of a Borrower
or any of its Subsidiaries is a director, executive officer or principal
shareholder of any Lender. For the purposes hereof the terms “director,”
“executive officer” and “principal shareholder” (when used with reference to any
Lender) have the respective meanings assigned thereto in Regulation O.
6.18     Environmental Matters.
(a)    Except as would not have or be reasonably expected to have a Material
Adverse Effect:
(i)    Each of the Properties and all operations at the Properties are in
material compliance with all applicable Environmental Laws, and there is no
violation of any Environmental Law with respect to the Properties or the
businesses operated by a Credit Party or any of its Subsidiaries (the
“Businesses”), and there are no conditions relating to the Businesses or
Properties that would be reasonably expected to give rise to liability under any
applicable Environmental Laws.
(ii)    No Borrower, nor any of its Subsidiaries, has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
Hazardous Materials or compliance with Environmental


--------------------------------------------------------------------------------


Laws with regard to any of the Properties or the Businesses, nor does any
Borrower or any of its Subsidiaries have knowledge that any such notice is being
threatened.
(iii)    Hazardous Materials have not been transported or disposed of from the
Properties, or generated, treated, stored or disposed of at, on or under any of
the Properties or any other location, in each case by, or on behalf or with the
permission of, any Borrower or any of its Subsidiaries in a manner that would
reasonably be expected to give rise to liability under any applicable
Environmental Law.
(iv)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Borrower or any of its Subsidiaries,
threatened, under any Environmental Law to which any Borrower or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Borrower or any of its Subsidiaries, the
Properties or the Businesses, in any amount reportable under the federal
Comprehensive Environmental Response, Compensation and Liability Act or any
analogous state law, except releases in compliance with all Environmental Laws.
(v)    There has been no release or threat of release of Hazardous Materials at
or from the Properties, or arising from or related to the operations (including,
without limitation, disposal) of a Borrower or any of its Subsidiaries in
connection with the Properties or otherwise in connection with the Businesses
except in compliance with Environmental Laws.
(vi)    None of the Properties contains, or to the best knowledge of the
Borrowers and their Subsidiaries has previously contained, any Hazardous
Materials at, on or under the Properties in amounts or concentrations that, if
released, constitute or constituted a violation of, or could give rise to
liability under, Environmental Laws.
(vii)    No Borrower, nor any of its Subsidiaries, has assumed any liability of
any Person (other than a Borrower) under any Environmental Law.
(b)    Each Borrower, and each of its Subsidiaries, has adopted procedures that
are designed to (i) ensure that each such party, any of its operations and each
of the properties owned or leased by such party remains in compliance with
applicable Environmental Laws and (ii) minimize any liabilities or potential
liabilities that each


--------------------------------------------------------------------------------


such party, any of its operations and each of the properties owned or leased by
each such party may have under applicable Environmental Laws.
6.19     Solvency.
Each Credit Party, is and, after consummation of the transactions contemplated
by this Credit Agreement, will be Solvent.
6.20     [Reserved].    
6.21     Location of Properties.
As of the Closing Date, set forth on Schedule 6.21 is (a) a list of all
Properties (with street address, county and state where located) and the owner
of such Property and (b) a list of all Unencumbered Properties. Schedule 6.21
shall be updated as of the end of each fiscal quarter as set forth in Section
7.1(c).
6.22     Disclosure.
Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Borrower or its Subsidiaries in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading in light of the circumstances in
which made; provided, however, that the Borrowers make no representation or
warranty regarding the information delivered pursuant to Section 7.1(i).
6.23     Licenses, etc.
The Combined Parties have obtained, and hold in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the operation of their respective businesses
as presently conducted, except where the failure to obtain the same would not
have or would not reasonably be expected to have a Material Adverse Effect.
6.24     No Burdensome Restrictions.
No Combined Party is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
would have or would be reasonably expected to have a Material Adverse Effect.
6.25     Eligible Subsidiaries.


--------------------------------------------------------------------------------


Each Subsidiary of the Borrowers which owns or ground-leases any Property that
is treated as Unencumbered Property, Unencumbered Construction-in-Process or
Unencumbered Eligible Land under this Credit Agreement is either an Eligible
Subsidiary or a Guarantor. Schedule 6.25 sets forth a list of all Eligible
Subsidiaries which own or ground-lease any Property that is treated as
Unencumbered Property, Unencumbered Construction-in-Process or Unencumbered
Eligible Land under this Credit Agreement as of the Closing Date. Schedule 6.25
shall be updated as of the end of each fiscal quarter as set forth in Section
7.1(c).
6.26     Foreign Assets Control Regulations, Etc.
None of the requesting or borrowing of the Loans or the use of the proceeds of
any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq.,
as amended) (the “Trading With the Enemy Act”) or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to, Executive Order
13224 of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”). Furthermore, neither a Borrower nor any of its
Subsidiaries or other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.
SECTION 7.    

AFFIRMATIVE COVENANTS
Each Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Obligations have been paid in full and the
Commitments hereunder shall have terminated:
7.1     Information Covenants.
The Borrowers will furnish, or cause to be furnished, to the Administrative
Agent and, except as otherwise set forth in this Section, each of the Lenders:
(a)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each fiscal year of the Borrowers, a
consolidated balance sheet and income statement of the Borrowers and their
Subsidiaries as of the end of such fiscal year, together with related
consolidated statements of operations and retained earnings and of cash flows
for such fiscal year, setting forth in


--------------------------------------------------------------------------------


comparative form consolidated figures as of the end of and for the preceding
fiscal year, all such financial information described above to be in reasonable
form and detail and audited by independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
and whose opinion shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except for changes with which such
accountants concur) and shall not be limited as to the scope of the audit or
qualified in any manner. Delivery by the Borrowers to the Administrative Agent
of BRT’s annual report to the Securities and Exchange Commission on Form 10-K
with respect to any fiscal year shall be deemed to be compliance by the
Borrowers with this Section 7.1(a) (it being agreed that such annual report
shall be deemed delivered on the date that (i) such report on Form 10-K is
posted on the website of the Securities and Exchange Commission at www.sec.gov
or on the website of the Borrowers at www.brandywinerealty.com and (ii) the
Borrowers have provided the Administrative Agent and the Lenders with written
notice of such posting).
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Borrowers (other
than the fourth fiscal quarter), a consolidated balance sheet and income
statement of the Borrowers and their Subsidiaries, as of the end of such fiscal
quarter, together with related consolidated statements of operations and
retained earnings and of cash flows for such fiscal quarter in each case setting
forth in comparative form consolidated figures for (A) the corresponding quarter
end and quarterly period of the preceding fiscal year and (B) management’s
proposed budget for such period, all such financial information described above
to be in reasonable form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of the chief financial
officer of BRT to the effect that such quarterly financial statements fairly
present in all material respects the financial condition and results of
operations of the Borrowers and their Subsidiaries and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments. The information required pursuant to this subsection
(b) shall be delivered in both electronic and printed form. Delivery by the
Borrowers to the Administrative Agent of BRT’s quarterly report to the
Securities and Exchange Commission on Form 10-Q with respect to any fiscal
quarter shall be deemed to be compliance by the Borrowers with this Section
7.1(b) (it being agreed that such quarterly report shall be deemed delivered on
the date that (i) such report on Form 10-Q is posted on the website of the
Securities and Exchange Commission at www.sec.gov or on the website of the
Borrowers at www.brandywinerealty.com and (ii) the Borrowers have provided the
Administrative Agent and the Lenders with written notice of such posting).
(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b), a certificate of the
chief financial officer or chief executive officer of BRT, substantially in the
form of Exhibit


--------------------------------------------------------------------------------


7.1(c), (i) demonstrating whether there has been compliance with the financial
covenants contained in Section 7.2 by calculation thereof as of the end of each
such fiscal period, including such detail and supporting documentation as
reasonably requested by the Administrative Agent (and in the case of Section
7.2(d) and Section 7.2(e), indicating the number of fiscal quarters for which
such ratio has exceeded 0.60 to 1.0), (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Borrowers propose to take with
respect thereto, (iii) providing information regarding dividends and redemption
of shares in a manner to demonstrate compliance with Section 8.7 and (iv)
updating Schedule 6.15, Schedule 6.21 and Schedule 6.25, as appropriate. Such
certificate shall be delivered in both electronic and printed form.
(d)    Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default under Section 7.2 and, if
any such Default or Event of Default exists, specifying the nature and extent
thereof.
(e)    Annual Information and Projections. Within 30 days after the end of each
fiscal year of the Borrowers, all such financial information regarding the
Borrowers and their Subsidiaries and specifically regarding the Properties, as
the Administrative Agent shall reasonably request, including, but not limited
to, partnership, limited liability company and joint venture agreements,
property cash flow projections, property budgets, actual and budgeted capital
expenditures, operating statements (current year and immediately preceding year,
if the Property existed as a Property in the immediately preceding year),
mortgage information, rent rolls, lease expiration reports, leasing status
reports, notes payable summary, bullet notes summary, equity funding
requirements, contingent liability summary, lines of credit summary, lines of
credit collateral summary, wrap notes and notes receivable summary, schedule of
outstanding letters of credit, summary of cash and Cash Equivalents, projection
of management and leasing fees and overhead budgets.
(f)    Auditor’s Reports. Promptly upon receipt thereof, a copy of any
“management letter” submitted by independent accountants to any Borrower or any
of its Subsidiaries in connection with any annual, interim or special audit of
the books of such Borrower or any of its Subsidiaries.
(g)    Reports. Promptly, (i) and in any case within five (5) days of receipt or
transmission thereof, copies of any filings and registrations with, and reports
to or from, the Securities and Exchange Commission, or any successor agency, and
copies of all financial statements, proxy statements, notices and reports as any
Borrower or any of its Subsidiaries shall send to its shareholders, members or
partners generally, (ii) and in any case within ten (10) days of filing thereof,
copies of all


--------------------------------------------------------------------------------


income tax returns filed by a Borrower and (iii) upon the written request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters; provided, however, that if any such transmissions are
done electronically, the Borrowers shall instead promptly notify the
Administrative Agent of same and provide information on how to retrieve such
information.
(h)    Notices. Upon a Borrower obtaining knowledge thereof, such Borrower will
give written notice to the Administrative Agent (which shall promptly forward
such notice to the Lenders) immediately of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrowers propose to take with respect
thereto, (ii) the occurrence of any of the following with respect to any Credit
Party or any of its Subsidiaries: (A) the pendency or commencement of any
litigation or arbitral or governmental proceeding against any Borrower or any of
its Subsidiaries which if adversely determined would have or would be reasonably
expected to have a Material Adverse Effect, or (B) the institution of any
proceedings against any Borrower or any of its Subsidiaries with respect to, or
the receipt of notice by such Person of potential liability or responsibility
for, violation, or alleged violation, of any federal, state or local law, rule
or regulation, including, but not limited to, Environmental Laws, the violation
of which would have or would be reasonably expected to have a Material Adverse
Effect, and (iii) the occurrence of any enforcement or notice to enforce a
completion guaranty and within five Business Days thereafter provide evidence
that the remaining costs to complete the applicable project are covered by a
construction loan and/or surety bond.
(i)    ERISA. Upon a Borrower or any ERISA Affiliate obtaining knowledge
thereof, the Borrowers will give written notice to the Administrative Agent
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, an ERISA Event; (ii) with respect to
any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate is required to contribute to
each Plan pursuant to its terms as required to meet the minimum funding standard
set forth in ERISA and the Code with respect thereto; or (iv) any change in the
funding status of any Plan that could have a Material Adverse Effect; in each
case together, with a description of any such event or condition or a copy of


--------------------------------------------------------------------------------


any such notice and a statement by the chief financial officer of the Borrowers
briefly setting forth the details regarding such event, condition, or notice,
and the action, if any, which has been or is being taken or is proposed to be
taken by such Borrower, Subsidiary or ERISA Affiliate with respect thereto.
Promptly upon request, the Borrowers shall furnish the Administrative Agent and
the Lenders with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).
(j)    Environmental.
(i)    Subsequent to a notice from any Governmental Authority that would
reasonably cause concern or during the existence of an Event of Default, and
upon the written request of the Administrative Agent, the Borrowers will furnish
or cause to be furnished to the Administrative Agent, at the Borrowers’ expense,
an updated report of an environmental assessment of reasonable scope, form and
depth, including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any Property and as to
the compliance by the Borrowers with Environmental Laws. If the Borrowers fail
to deliver such an environmental report within seventy-five (75) days after
receipt of such written request then the Administrative Agent may arrange for
same, and the Borrowers hereby grant to the Administrative Agent and its
representatives access to the Properties and a license of a scope reasonably
necessary to undertake such an assessment (including, where appropriate,
invasive soil or groundwater sampling). The reasonable cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Borrowers on demand and added to the Obligations.
(ii)    Each of the Borrowers and their Subsidiaries will conduct and complete
all investigations, studies, sampling, and testing and all remedial, removal,
and other actions necessary to address all Hazardous Materials on, from, or
affecting any Property to the extent necessary to be in compliance with all
Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such Property to the
extent any failure would have or would be reasonably expected to have a Material
Adverse Effect.
(k)    Other Information. With reasonable promptness upon any such request, such
other information regarding the Properties or regarding the business,


--------------------------------------------------------------------------------


assets or financial condition of the Credit Parties and their Subsidiaries as
the Administrative Agent or any Lender may reasonably request.
7.2     Financial Covenants.
(a)    [Intentionally Omitted.]
(b)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the
end of each fiscal quarter of the Combined Parties, shall be greater than or
equal to 1.5 to 1.0.
(c)    Net Worth. At the end of each fiscal quarter of the Combined Parties, Net
Worth shall be greater than or equal to the sum of (i) $1,344,626,000 plus (ii)
75% of the Net Cash Proceeds from all Equity Issuances after September 30, 2011.
(d)    Leverage Ratio. The Leverage Ratio, as of the end of each fiscal quarter
of the Combined Parties, shall be less than or equal to 0.60 to 1.0; provided
that such ratio may exceed 0.60 to 1.0 as of the end of up to four (4) fiscal
quarters of the Combined Parties during the term of this Credit Agreement
(whether or not consecutive) so long as such ratio does not exceed 0.65 to 1.0.
Notwithstanding the foregoing, the Leverage Ratio shall not exceed 0.60 to 1.0
at any time from and after the maturity or other termination of the Revolving
Credit Agreement.
(e)    Unsecured Debt Limitation. At the end of each fiscal quarter of the
Combined Parties, the ratio of Unsecured Debt to Unencumbered Value shall be
less than or equal to 0.60 to 1.0; provided that such ratio may exceed 0.60 to
1.0 as of the end of up to four (4) fiscal quarters of the Combined Parties
during the term of this Credit Agreement (whether or not consecutive) so long as
such ratio does not exceed 0.65 to 1.0. Notwithstanding the foregoing, Unsecured
Debt to Unencumbered Value shall not exceed 0.60 to 1.0 at any time from and
after the maturity or other termination of the Revolving Credit Agreement.
(f)    Secured Debt Ratio. The Secured Debt Ratio, as of the end of each fiscal
quarter of the Combined Parties, shall be less than or equal to 0.40 to 1.0.
(g)    Unencumbered Cash Flow Ratio. The Unencumbered Cash Flow Ratio, as of the
end of each fiscal quarter of the Combined Parties, shall be greater than or
equal to 1.90 to 1.0.
7.3     Preservation of Existence.
Each of the Borrowers will do all things necessary to preserve and keep in full
force and effect its existence, rights, franchises and authority and the
existence, rights, franchises


--------------------------------------------------------------------------------


and authority of the Material Subsidiaries, except as permitted by Section 8.4.
Without limiting the generality of the foregoing, BRT will do all things
necessary to maintain its status as a REIT.
7.4     Books and Records.
Each of the Borrowers will, and will cause its Subsidiaries to, keep complete
and accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
7.5     Compliance with Law.
Each of the Borrowers will, and will cause its Subsidiaries to, comply in all
material respects with all material laws, rules, regulations and orders, and all
applicable material restrictions imposed by all Governmental Authorities,
applicable to it and its property (including, without limitation, Environmental
Laws and ERISA).
7.6     Payment of Taxes and Other Indebtedness.
Each of the Borrowers will, and will cause its Subsidiaries to, pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Borrower or any
of its Subsidiaries shall not be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose on a Lien on an
Unencumbered Property securing such amounts (unless no Default or Event of
Default would exist after giving effect to the disposition of such Unencumbered
Property) or (ii) would have a Material Adverse Effect.
7.7     Insurance.
Each of the Borrowers will, and will cause its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.
7.8     Maintenance of Assets.


--------------------------------------------------------------------------------


Each of the Borrowers will, and will cause its Subsidiaries to, maintain and
preserve its Properties and all other assets in good repair, working order and
condition, normal wear and tear excepted, and will make, or cause to be made, in
the Properties and other assets, from time to time, all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, to the extent and in the manner customary for companies in
similar businesses.
7.9     Performance of Obligations.
Each of the Borrowers will, and will cause its Subsidiaries to, perform in all
material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.
7.10     Use of Proceeds.
The Borrowers will use the proceeds of the Loans solely for general working
capital purposes and other general corporate purposes, including the funding of
acquisitions and the repayment of Indebtedness under the Existing Revolving
Credit Agreement, the Existing Term Loan Agreement and other Indebtedness.
7.11     Audits/Inspections.
Upon reasonable notice and during normal business hours, each Borrower will, and
will cause its Subsidiaries to, permit representatives appointed by the
Administrative Agent, including, without limitation, independent accountants,
agents, attorneys and appraisers to visit and inspect such Borrower’s or other
Combined Party’s property, including, without limitation, the Properties, its
books and records, its accounts receivable and inventory, its facilities and its
other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of information provided to the Lenders, and to discuss all such
matters with the officers, employees and representatives of the Borrowers, their
Subsidiaries and any other Combined Party.
7.12     Additional Credit Parties.
(a)    At any time a Subsidiary of the Borrowers that (1) is not a Credit Party
becomes the owner (or ground lessee under an Eligible Ground Lease) of Property
that the Borrowers determine to treat as an Unencumbered Property, Unencumbered
Eligible Land or Unencumbered Construction-in-Process and (2) is not an Eligible
Subsidiary, the Borrowers shall notify the Administrative Agent and promptly
thereafter (but in any event within 30 days after such event) such Subsidiary


--------------------------------------------------------------------------------


shall: (i) execute a Guaranty in substantially the form of Exhibit 7.12(a) and
(ii) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
information regarding the real property owned by such Person, certified
resolutions and other organizational and authorizing documents of such Person
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent. It is understood and agreed that in
the event any Subsidiary provides a Guaranty hereunder, it may also guaranty
Indebtedness under the Other Term Loan Agreements, the Revolving Credit
Agreement, and the Indenture.
(b)    From time to time the Borrowers may request that the Administrative
Agent, on behalf of the Lenders, accept one or more Limited Partner Guaranties
from unit holders of Borrowers, in substantially the form of Exhibit 7.12(b), as
further inducement to the Lenders for providing the Loans hereunder, and
promptly upon receipt of such request and the applicable Limited Partner
Guaranty the Administrative Agent shall execute and deliver such Limited Partner
Guaranty, as shall reasonably be requested, to reflect acceptance of delivery of
such Limited Partner Guaranty on behalf of the Lenders. No Limited Partner
Guaranty shall affect the obligations of the Borrowers hereunder.
7.13     [Intentionally Omitted.]
7.14     Construction.
With respect to any construction and development engaged in by the Combined
Parties, the Borrowers shall or shall cause another Person to: (a) comply with
all applicable regulations and codes and (b) complete all such construction and
development in accordance with approved plans and specifications.
7.15     [Intentionally Omitted.]
SECTION 8.    

NEGATIVE COVENANTS
Each Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Obligations have been paid in full and the
Commitments hereunder shall have terminated:
8.1     Indebtedness.


--------------------------------------------------------------------------------


No Borrower will, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness arising under this Credit Agreement and the other Credit
Documents, and Indebtedness under the Other Term Loan Agreements and the
Revolving Credit Agreement;
(b)    Indebtedness in respect of current accounts payable and accrued expenses
incurred in the ordinary course of business; and
(c)    Other Indebtedness as long as, prior to and after giving effect thereto,
the Borrowers are otherwise in compliance with the terms of this Credit
Agreement.
provided that the Borrowers shall not permit any Subsidiary of a Borrower that
is the owner (or ground-lessee) of a Property that is treated as an Unencumbered
Property, an Unencumbered Construction-in-Process or Unencumbered Eligible Land
under this Credit Agreement to contract, create, incur, assume or permit to
exist (“Incur”) any Recourse Indebtedness unless such Subsidiary becomes a
Guarantor as required pursuant to Section 7.12, and if such Subsidiary does
Incur such Recourse Indebtedness, but does not become a Guarantor, all Property
owned or ground-leased by such Subsidiary shall cease to qualify as an
Unencumbered Property, an Unencumbered Construction-in-Process or Unencumbered
Eligible Land.
8.2     Liens.
No Borrower will, nor will it permit any of its Material Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Properties or any other assets of any kind (whether real or personal,
tangible or intangible), whether now owned or after acquired, except for
Permitted Liens.
8.3     Nature of Business.
No Borrower will, nor will it permit any of its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any business other than the business conducted as of the Closing Date.
8.4     Consolidation and Merger.
No Borrower will, nor will it permit any of its Material Subsidiaries to, enter
into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that
notwithstanding the foregoing provisions of this Section 8.4, (a) (i) any Person
may merge into a Borrower in a transaction in which such Borrower is the
surviving Person; (ii) any Person may merge into any Material


--------------------------------------------------------------------------------


Subsidiary in a transaction in which the surviving entity is a Material
Subsidiary; and (iii) any Material Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to a Borrower or to another Material Subsidiary;
provided that in each case the Borrowers execute and deliver such documents,
instruments and certificates as the Administrative Agent may reasonably request
and after giving effect thereto no Default or Event of Default exists; (b) upon
prior written notification to the Administrative Agent, any Material Subsidiary
of a Borrower may be dissolved or liquidated so long as (1) after giving effect
thereto no Default or Event of Default exists, and (2) the Borrowers shall
execute and deliver such documents, instruments and certificates as the
Administrative Agent may reasonably request; and (c) upon prior written
notification to the Administrative Agent, as long as no Default or Event of
Default exists, a Material Subsidiary of a Borrower that has no assets and no
revenues may be dissolved or liquidated.
8.5     Sale or Lease of Assets.
(a)    No Property may be conveyed, sold, leased, transferred or otherwise
disposed of unless, after giving effect thereto, no Default or Event of Default
exists.
(b)    No equity interest in any Guarantor or Eligible Unencumbered Property
Subsidiary may be conveyed, sold, transferred or otherwise disposed of unless,
after giving effect thereto, no Default or Event of Default exists. Upon the
disposition of an equity interest in a Guarantor in conformance with the terms
hereof, if after the disposition of such equity interest such Guarantor no
longer qualifies as the owner of any Unencumbered Properties, the Lenders agree
to release such Guarantor from its obligations hereunder, and the Lenders hereby
consent to the Administrative Agent executing and delivering such releases as
necessary to give effect to such agreement.
8.6     [Intentionally Omitted.]
8.7     Restricted Payments.
BOP will not, directly or indirectly, declare or pay any dividends or make any
other distribution upon any of its shares of beneficial interests or any shares
of its capital stock of any class or with respect to any of its membership or
partnership interests; provided that BOP may pay dividends or make distributions
attributable to any period of four (4) consecutive fiscal quarters in an amount
not to exceed, in the aggregate, the greater of (i) 95% of Funds From Operations
attributable to such period or (ii) the minimum amount necessary for BRT to
maintain its status as a REIT. Neither the Borrowers nor their Subsidiaries will
repurchase any capital stock or shares of beneficial interest (including the
repurchase of stock or shares of beneficial interest that is retired, cancelled
or terminated) or other ownership interests (including options, warrants and
stock appreciation rights) if a Default or Event of Default exists or would
occur after giving effect thereto.


--------------------------------------------------------------------------------


8.8     Transactions with Affiliates.
No Borrower will, nor will it permit any of its Subsidiaries to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, trustee, shareholder, Subsidiary or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, trustee, shareholder, Subsidiary or Affiliate.
8.9     Fiscal Year; Organizational Documents.
No Borrower will, nor will it permit any of its Subsidiaries to, (a) change its
fiscal year or (b) change its articles or certificate of incorporation, its
bylaws, its declaration of trust, its limited liability company agreement, its
articles or certificate of partnership or partnership agreement or any other
organization or formation documents in any manner that would have an adverse
effect of the rights of the Lenders under the Credit Documents; provided that
(i) BRT may take such action, with prior written notice to the Administrative
Agent, as is necessary to maintain its status as a REIT and (ii) the Borrowers
will provide prompt written notice to the Administrative Agent of any change to
be made in compliance with the terms of this Section 8.9.
8.10     Limitations.
No Borrower will, nor will it permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to pay any Indebtedness owed to the Borrowers;
provided that a Subsidiary of a Borrower (which is not itself a Credit Party)
that obtains financing may agree with the provider of such financing to restrict
repayments of intercompany Indebtedness owing to the Borrowers.
8.11     Other Negative Pledges.
The Borrowers will not, and will not permit any of their Material Subsidiaries
to, enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
other than (i) as provided under the Credit Documents or under the Revolving
Credit Agreement and the Other Term Loan Agreements, (ii) restrictions on
Secured Indebtedness and Unsecured Indebtedness set forth in the Indenture (iii)
an agreement by a Borrower or one of its Subsidiaries with a joint venture
partner not to pledge its equity interest in such joint venture and (iv) an
agreement by a Borrower or one of its Subsidiaries in a mortgage or joint
venture agreement to restrict Liens on a particular property which is not an
Unencumbered Property or on the equity interests in any particular entity


--------------------------------------------------------------------------------


which is not a Borrower or a Material Subsidiary.
SECTION 9.    

EVENTS OF DEFAULT
9.1     Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a)    Payment. The Borrowers shall default in the payment (i) when due of any
principal amount of any Loans or (ii) within three days of when due of any
interest on the Loans or any fees or other amounts owing hereunder, under any of
the other Credit Documents or in connection herewith.
(b)    Representations. Any representation, warranty or statement made or deemed
to be made by any Borrower or any of its Subsidiaries herein, in any of the
other Credit Documents, or in any statement or certificate delivered or required
to be delivered pursuant hereto or thereto shall prove untrue in any material
respect on the date as of which it was made or deemed to have been made or
delivered.
(c)    Covenants. Any Borrower or any of its Subsidiaries shall:
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.10, 7.11, 7.12, 7.14 or 8.1 through
8.11 inclusive; or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 7.1 and such default shall continue unremedied
for a period of five Business Days after the earlier of a Borrower becoming
aware of such default or notice thereof given by the Administrative Agent; or
(iii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 9.1) contained in this Credit Agreement and such
default shall continue unremedied for a period of at least 30 days after the
earlier of a Borrower becoming aware of such default or notice thereof given by
the Administrative Agent.
(d)    Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other


--------------------------------------------------------------------------------


Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Borrower becoming aware of such default or
notice thereof given by the Administrative Agent or (ii) any Credit Document (or
any provision of any Credit Document) shall fail to be in full force and effect
or any Borrower or any of its Subsidiaries shall so assert or any Credit
Document shall fail to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers and privileges purported to be created
thereby.
(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
any Borrower or any of its Significant Subsidiaries: (i) a court or Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of any Borrower or any of its Significant Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of any Borrower or any of
its Significant Subsidiaries or for any substantial part of its property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against any Borrower or any of its Significant
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) any Borrower or any of its Significant Subsidiaries
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) any Borrower or any of its Significant Subsidiaries shall be generally
unable or shall admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.
(f)    Defaults under Other Agreements. With respect to any Recourse
Indebtedness (other than Indebtedness outstanding under this Credit Agreement)
of any Borrower or any of its Subsidiaries in an aggregate principal amount
equal to or in excess of $50,000,000, (i) a Borrower or one of its Subsidiaries
shall (A) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Recourse Indebtedness, or (B)
default (after giving effect to any applicable grace period) in the observance
or performance of any term, covenant or agreement relating to such Recourse
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Recourse Indebtedness (or a trustee or
agent on behalf of such holders) to cause (determined without regard to whether
any notice or lapse of time is required) any such Recourse Indebtedness to
become due prior to its stated maturity; or (ii) any such Recourse Indebtedness
shall


--------------------------------------------------------------------------------


be declared due and payable, or required to be prepaid, repurchased or redeemed
other than by a regularly scheduled required prepayment, repurchase or
redemption prior to the stated maturity thereof; or (iii) any such Indebtedness
shall mature and remain unpaid.
(g)    Judgments. One or more judgments, orders, or decrees shall be entered
against any one or more of any Borrower or any of its Subsidiaries involving a
liability of $25,000,000 or more, in the aggregate (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage), and
such judgments, orders or decrees (i) are the subject of any enforcement
proceeding commenced by any creditor or (ii) shall continue unsatisfied,
undischarged and unstayed for a period ending on the first to occur of (A) the
last day on which such judgment, order or decree becomes final and unappealable
or (B) 20 days.
(h)    ERISA Events. The occurrence of any of the following events or
conditions, unless such event or occurrence would not have or be reasonably
expected to have a Material Adverse Effect: (1) any “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, shall exist with respect to any Plan, or any
lien shall arise on the assets of a Borrower, any Subsidiary of a Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (2) an ERISA Event shall
occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (3) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Administrative Agent, likely to result in (i) the
termination of such Plan for purposes of Title IV of ERISA, or (ii) a Borrower,
any Subsidiary of a Borrower or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency (within the meaning of Section 4245 of
ERISA) of such Plan; or (4) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which may subject a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which a Borrower, any Subsidiary of a Borrower
or any ERISA Affiliate has agreed or is required to indemnify any person against
any such liability.
(i)    REIT Status. BRT does not maintain its REIT status or is no longer deemed
to be a REIT.
(j)    Invalidity of Credit Documents. Any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than in accordance with the terms hereof or thereof, or satisfaction in full of
all the Obligations, is revoked, terminated, cancelled or rescinded, without the
prior written


--------------------------------------------------------------------------------


approval of the requisite Lenders as specified in Section 11.6; or any Credit
Party commences any legal proceeding at law or in equity to contest, or make
unenforceable, cancel, revoke or rescind any of the Credit Documents, or any
court or any other Governmental Authority of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Credit Documents is illegal, invalid or
unenforceable as to any material terms thereof.
(k)    Revolving Credit Agreement. An “Event of Default” as defined in the
Revolving Credit Agreement shall occur and be continuing.
(l)    Other Term Loan Agreements. An “Event of Default” as defined in any of
the Other Term Loan Agreements shall occur and be continuing.
9.2     Acceleration; Remedies.
Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived in writing by the Required
Lenders (or the Lenders as may be required hereunder), the Administrative Agent
shall, upon the request and direction of the Required Lenders, by written notice
to the Borrowers, take any of the following actions without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrowers, except as otherwise specifically provided for herein:
(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.
(b)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by a Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.
(c)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights and remedies against a Guarantor and all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees, and
all other indebtedness or Obligations owing to the Lenders hereunder shall
automatically and immediately become due and payable without presentment,
demand, protest or the giving of any notice or other action by the


--------------------------------------------------------------------------------


Administrative Agent or the Lenders, which notice or other action is expressly
waived by the Borrowers.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
9.3     Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;
SECOND, to payment of any fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;
FOURTH, to the payment of all accrued fees and interest payable to the Lenders
hereunder;
FIFTH, to the payment of the outstanding principal amount of the Loans;
SIXTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FIFTH”
above; and
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “THIRD”, “FOURTH,” “FIFTH,” and
“SIXTH” above.
SECTION 10.    

AGENCY PROVISIONS


--------------------------------------------------------------------------------


10.1     Appointment.
Each Lender hereby designates and appoints JPMorgan Chase Bank, N.A. as
Administrative Agent of such Lender to act as specified herein and in the other
Credit Documents, and each Lender hereby authorizes the Administrative Agent, as
the agent for such Lender, to take such action on its behalf under the
provisions of this Credit Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated by the
terms hereof and of the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere herein and in the other Credit Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Credit
Documents, or shall otherwise exist against the Administrative Agent. The
provisions of this Section are solely for the benefit of the Administrative
Agent and the Lenders and none of the Borrowers or their Subsidiaries shall have
any rights as a third party beneficiary of the provisions hereof. In performing
its functions and duties under this Credit Agreement and the other Credit
Documents, the Administrative Agent shall act solely as an agent of the Lenders
and does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for any Borrowers or their Subsidiaries.
10.2     Delegation of Duties.
The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
10.3     Exculpatory Provisions.
No Agent-Related Person shall be (a) liable for any action lawfully taken or
omitted to be taken by it under or in connection herewith or in connection with
any of the other Credit Documents (except for such Person’s own gross negligence
or willful misconduct) or (b) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any of the
Borrowers or their Subsidiaries contained herein or in any of the other Credit
Documents or in any certificate, report, document, financial statement or other
written or oral statement referred to or provided for in, or received by an
Agent-Related Person under or in connection herewith or in connection with the
other Credit Documents, or the enforceability or sufficiency of this Credit
Agreement or any of the other Credit Documents, or for any failure of the
Borrowers or their Subsidiaries to perform their obligations hereunder or
thereunder. No Agent-Related Person shall be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Credit Documents


--------------------------------------------------------------------------------


or for any representations, warranties, recitals or statements made herein or
therein or made by the Borrowers or their Subsidiaries in any written or oral
statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by an Agent-Related Person to the Lenders or by or on behalf
of the Borrowers or their Subsidiaries to an Agent-Related Person or any Lender
or be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained
herein or therein or as to the use of the proceeds of the Loans or of the
existence or possible existence of any Default or Event of Default or to inspect
the properties, books or records of the Borrowers or their Subsidiaries. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.6), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.
10.4     Reliance on Communications.
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any of the Borrowers or their Subsidiaries, independent
accountants and other experts selected by the Administrative Agent with
reasonable care). The Administrative Agent may deem and treat each Lender as the
owner of its interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 11.3(b). The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Credit Agreement or under any of the other Credit Documents unless it shall
first receive such advice or concurrence of the Required Lenders (or, to the
extent provided in Section 11.6, all of the Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense (other than any liability or expense resulting from
the gross negligence or willful misconduct of the Administrative Agent) which
may be incurred by it by reason of taking or continuing to take any such action.
The Agent-Related Persons shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Credit Documents


--------------------------------------------------------------------------------


in accordance with a request of the Required Lenders (or to the extent
specifically provided in Section 11.6, all the Lenders) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders (including their successors and assigns).
10.5     Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or a Borrower referring
to the applicable Credit Document, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, to the extent provided in Section 11.6,
all of the Lenders).
10.6     Non-Reliance on Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that no Agent-Related Person has made any
representations or warranties to it and that no act by any Agent-Related Person
hereafter taken, including any review of the affairs of any Borrower or its
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Agent-Related Person or any other Lender. Each Lender represents to the
Administrative Agent and the Arranger that it has, independently and without
reliance upon any Agent-Related Person or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, assets, operations, property, financial
and other conditions, prospects and creditworthiness of the Borrowers and their
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Credit Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Credit Agreement, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Borrowers and their Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent-Related Person shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrowers and their
Subsidiaries which may come into the possession of any Agent-Related Person.
10.7     Indemnification.


--------------------------------------------------------------------------------


The Lenders agree to indemnify each Agent-Related Person (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Commitments (or if the
Commitments have expired or been terminated, in accordance with the respective
principal amounts of outstanding Loans and Participation Interests of the
Lenders), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including without limitation at
any time following payment in full of the Obligations) be imposed on, incurred
by or asserted against such Agent-Related Person in any way relating to or
arising out of this Credit Agreement or the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent-Related Person as determined by a court of competent
jurisdiction by a final and non-appealable judgment. If any indemnity furnished
to the Administrative Agent for any purpose shall, in the opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity (except against its
gross negligence or willful misconduct) is furnished. The agreements in this
Section 10.7 shall survive the payment of the Obligations and all other amounts
payable hereunder and under the other Credit Documents.
10.8     Administrative Agent in Its Individual Capacity.
The Person serving as the Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrowers and their Subsidiaries as though the Person serving as the
Administrative Agent were not the Administrative Agent hereunder. With respect
to the Loans made and all obligations owing to it, the Person serving as the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Person serving as the Administrative Agent in its individual capacity.
10.9     Successor Agent.
The Administrative Agent (a) may, at any time, resign upon 20 days written
notice to the Lenders or (b) may be removed for willful misconduct or gross
negligence by written notice from the Required Lenders; provided that no consent
of the Borrowers shall be required during the existence and continuation of an
Event of Default. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. In the case of
the Administrative Agent’s resignation or removal, if no successor
Administrative Agent shall have been so appointed by the Required Lenders,


--------------------------------------------------------------------------------


and shall have accepted such appointment, within 45 days after the notice of
resignation or removal, then the retiring Administrative Agent shall select a
successor Administrative Agent provided such successor is a Lender hereunder or
an Eligible Assignee. If no such successor shall have been appointed by the
Administrative Agent, and shall have accepted such appointment, within 45 days
after such notice of resignation, such notice shall nevertheless become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor as provided above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor, if any, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations as the Administrative Agent, as appropriate, under
this Credit Agreement and the other Credit Documents and the provisions of this
Section 10.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Credit Agreement.
Any syndication agent or documentation agent hereunder may resign at any time
without any requirement that a successor syndication agent or documentation
agent, respectively, be appointed in its stead.
10.10     Other Agents.
Anything herein to the contrary notwithstanding, none of the Syndication Agent,
Documentation Agents, Bookrunners, or Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Credit Agreement or
any of the other Credit Documents, except in its capacity as the Administrative
Agent or a Lender hereunder.
SECTION 11.    

MISCELLANEOUS
11.1     Notices.
(a)    Generally. Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device), (iii)
the Business Day following the day on which the same has been delivered prepaid
or on an invoice arrangement to a reputable national overnight air courier
service, or (iv) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address or telecopy numbers set forth on Schedule
11.1.
Notices sent by hand or overnight courier service, or mailed by certified or


--------------------------------------------------------------------------------


registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient), provided that such notice is confirmed by delivery via overnight
courier or postal service as required above. Notices delivered through
electronic communications, to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or a Borrower may,
in its discretion, agree in writing to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent (or a Borrower, in the case of notice to it)
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”) in
accordance with its obligations under Section 11.17.


--------------------------------------------------------------------------------


(ii)    The Platform is provided “as is” and “as available.” The Agent-Related
Persons do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent-Related Person in connection with the Communications or the Platform.
Except as provided in Section 11.11, in no event shall the Administrative Agent
or any of the Agent-Related Persons have any liability to the Borrowers, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of a Borrower pursuant to any Credit Document or the transactions contemplated
therein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.
11.2     Right of Set-Off.
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of any Borrower or its Subsidiaries against obligations and liabilities of such
Borrower to the Lenders hereunder, under the Notes, the other Credit Documents
or otherwise, irrespective of whether the Administrative Agent or the Lenders
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrowers hereby agree that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Section 11.3(c)
or 3.8 may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.
11.3     Benefit of Agreement.
(a)    Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the


--------------------------------------------------------------------------------


parties hereto; provided that none of the Borrowers may assign and transfer any
of its interests, rights or obligations under any Credit Document (except as
permitted by Sections 8.4 or 8.5) without the prior written consent of all of
the Lenders (and any attempt at such assignment or transfer without such consent
shall be null and void); and provided further that the rights of each Lender to
transfer, assign or grant participations in its rights and/or obligations
hereunder shall be limited as set forth in subsections (b) and (c) of this
Section 11.3. Notwithstanding the above (including anything set forth in
subsections (b) and (c) of this Section 11.3), nothing herein shall restrict,
prevent or prohibit any Lender from (A) pledging or assigning a security
interest in its rights hereunder or under its Notes, if any, to secure
obligations of such Lender, including any pledge or assignment to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank; provided that no such pledge or assignment shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto, or (B) granting assignments or participations
in such Lender’s Loans and/or Commitments hereunder to its parent company and/or
to any Affiliate of such Lender or to any existing Lender or Affiliate thereof.
(b)    Assignments. In addition to the assignments permitted by Section 11.3(a),
each Lender may, with the prior written consent of the Borrowers and the
Administrative Agent (provided that no consent of the Borrowers shall be
required during the existence and continuation of an Event of Default), which
consent shall not be unreasonably withheld or delayed, assign all or a portion
of its rights and obligations hereunder pursuant to an assignment agreement
substantially in the form of Exhibit 11.3 to one or more Eligible Assignees;
provided that the Borrowers shall be deemed to have consented to any such
assignment unless the Borrowers shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and provided further that (i) any such assignment shall be in a minimum
aggregate amount of $1,000,000 of the Loans and Commitments and in integral
multiples of $1,000,000 above such amount (or the remaining amount of Loans and
Commitments held by such Lender), (ii) each such assignment shall be of a
constant, not varying, percentage of all of the assigning Lender’s rights and
obligations under the Loans and Commitments being assigned and (iii) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire in which the assignee designates one or more
Persons to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws. Any assignment
hereunder shall be effective upon satisfaction of the conditions set forth above
and delivery to the Administrative Agent of a duly executed assignment agreement
together with a transfer fee of $3,500 payable to the Administrative Agent for
its own account. Upon the effectiveness of any such assignment, the assignee
shall become a “Lender” for


--------------------------------------------------------------------------------


all purposes of this Credit Agreement and the other Credit Documents and, to the
extent of such assignment, the assigning Lender shall be relieved of its
obligations hereunder to the extent of the Loans and Commitment components being
assigned. The Borrowers agree that upon notice of any assignment to an assignee
that was not theretofore a Lender, they will promptly provide to such assignee a
new Note. Each Lender agrees that, in the event it assigns all of its Commitment
hereunder, it shall promptly return the Note or Note(s) executed by the
Borrowers in its favor.
By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee; (ii)
except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of any Borrower
or its Subsidiaries or the performance or observance by any Credit Party of any
of its obligations under this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto; (iii) such assigning Lender and such assignee each represents and
warrants that it is legally authorized to enter into such assignment agreement;
(iv) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Credit Agreement and
the other Credit Documents are required to be performed by it as a Lender.
(c)    Participations. Each Lender may, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell, transfer or grant
participations


--------------------------------------------------------------------------------


in all or any part of such Lender’s interests and obligations hereunder to one
or more banks or other entities (other than the Borrowers, their Affiliates and
Subsidiaries, or a Defaulting Lender)(a “Participant”); provided that (i) such
selling Lender shall remain a “Lender” for all purposes under this Credit
Agreement (such selling Lender’s obligations under the Credit Documents
remaining unchanged) and the Participant shall not constitute a Lender
hereunder, and the Borrowers, the Administrative Agent and the other Lenders
shall continue to deal exclusively with such selling Lender, and (ii) no such
Participant shall have, or be granted, rights to approve any amendment or waiver
relating to this Credit Agreement or the other Credit Documents except to the
extent any such amendment or waiver would (A) reduce the principal of or rate of
interest on or fees in respect of any Loans in which the Participant is
participating or increase any Commitments with respect thereto, or (B) postpone
the date fixed for any payment of principal (including the extension of the
final maturity of any Loan or the date of any mandatory prepayment, other than
pursuant to Section 3.5), interest or fees in which the Participant is
participating. In the case of any such participation, the Participant shall not
have any rights under this Credit Agreement or the other Credit Documents (the
Participant’s rights against the selling Lender in respect of such participation
to be those set forth in the participation agreement with such Lender creating
such participation) and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation; provided, however,
that such Participant shall be entitled to receive additional amounts under
Sections 3.9, 3.12, 3.13 and 3.14 to the same extent that the Lender from which
such Participant acquired its participation would be entitled to the benefit of
such cost protection provisions (it being understood that the Participant shall
be required to provide the documentation required under Section 3.13(g) as if it
were a Lender and that the Participant shall be subject to the provisions of
Section 3.15 regarding mitigation as if it were a Lender).
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a


--------------------------------------------------------------------------------


Participant Register.
(d)    The Administrative Agent, acting solely for this purpose as agent of the
Borrowers, shall maintain at the Administrative Agent’s office at the Agency
Services Address a copy of each assignment agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrowers and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
11.4     No Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrowers and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent or the Lenders
to any other or further action in any circumstances without notice or demand.
Any waiver of any provision of this Credit Agreement or consent to any departure
by the Borrowers therefrom shall be effective only in the specific instance and
for the purpose for which given.
11.5     Payment of Expenses; Indemnification.
The Borrowers jointly and severally agree to: (a) pay all reasonable
out-of-pocket costs and expenses of (i) each Agent-Related Person in connection
with (A) the negotiation, preparation, execution and delivery, syndication and
administration of this Credit Agreement and the other Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and expenses of counsel to the Administrative Agent) and (B)
any amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrowers under this Credit Agreement, and (ii) the Agent-Related Persons and
the Lenders


--------------------------------------------------------------------------------


in connection with (A) enforcement or protection of rights under the Credit
Documents and the documents and instruments referred to herein and therein
(including any workouts or restructurings), including, without limitation, in
connection with any such enforcement, the reasonable fees and disbursements of
counsel for the Agent-Related Persons and each of the Lenders, and (B) any
bankruptcy or insolvency proceeding of a Borrower or any of its Subsidiaries,
and (b) indemnify the Agent-Related Persons, each Lender and its officers,
directors, employees, representatives, Affiliates and agents from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, any investigation, litigation or other
proceeding (whether or not any Agent-Related Person or any Lender is a party
thereto) related to (i) the entering into and/or performance of any Credit
Document or the use of proceeds of any Extensions of Credit or the consummation
of any other transactions contemplated in any Credit Document, including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of the gross negligence or willful misconduct on the
part of the Person to be indemnified, as determined by a court of competent
jurisdiction by a final and non-appealable judgment), (ii) any Environmental
Claim and (iii) any claims for Non-Excluded Taxes.
11.6     Amendments, Waivers and Consents.
Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrowers; provided that no such
amendment, change, waiver, discharge or termination shall without the written
consent of each Lender affected thereby:
(a)    extend the final maturity of any Loan or any portion thereof or postpone
any other date fixed for any payment of principal (other than in accordance with
Section 3.5(b));
(b)    reduce the rate or extend the time of payment of interest (other than as
a result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;
(c)    reduce or waive the principal amount of any Loan;
(d)    change the Commitment of a Lender from the amount thereof in effect,
other than pursuant to an assignment permitted under Sections 3.5 or 11.3(b) or
any reduction of the Commitments by the Borrowers pursuant to Section 2.1(e) (it
being understood that the making of incremental Commitments described in Section
2.7 shall require only the consent of those Lenders making such incremental


--------------------------------------------------------------------------------


Commitments);
(e)    release either Borrower from its obligations, or release all or
substantially all of the Guarantors from their obligations, under the Credit
Documents; provided that the Administrative Agent may release a Guarantor in
accordance with Section 8.5 or in accordance with Section 11.19;
(f)    amend, modify or waive any provision of this Section 11.6 or Section 3.7,
3.8, or 9.1(a), or any provision of any Credit Document which, by its express
terms, requires the consent, approval, agreement or satisfaction of all of the
Lenders;
(g)    reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders; or
(h)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under (or in respect of) the Credit Documents other than
any assignment or transfer by a Guarantor permitted under this Credit Agreement.
If any amendment, waiver or consent with respect to the Credit Documents has
been delivered in writing to a Lender by the Administrative Agent, and such
amendment, waiver or consent requires only the approval of the Required Lenders
to become effective, then such Lender shall have ten Business Days from the date
of receipt of such amendment, waiver or consent to respond thereto. Failure of a
Lender to timely respond to such amendment, waiver or consent shall be deemed an
approval by such Lender of such amendment, waiver or consent.
No provision of Section 10 or any other provision that affects the rights and
duties of the Administrative Agent may be amended or modified without the
consent of the Administrative Agent.
Any increase in the Committed Amount pursuant to Section 2.7 hereof, shall be
effective only after obtaining the consent of each of the Lenders electing to
increase its respective Commitment and no other consent by any Lender not
electing to increase its Commitment shall be required for any such increase in
the Committed Amount.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.
If, in connection with any proposed amendment, change, waiver, discharge or
termination of this Credit Agreement as contemplated by this Section 11.6, the
consent of the Required


--------------------------------------------------------------------------------


Lenders is obtained, but the consent of one or more of such other Lenders whose
consent is required is not obtained, then the Borrowers shall have the right to
replace all, but not less than all, of such non-consenting Lender or Lenders (so
long as all non-consenting Lenders are so replaced) with one or more Eligible
Assignees identified by the Borrowers pursuant to Section 3.15 (as if each such
non-consenting Lender had made a request referred to in Section 3.15) and
Section 11.3 so long as at the time of such replacement each such new Lender
consents to the proposed amendment, change, waiver, discharge or termination.
11.7     Counterparts/Telecopy.
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
by telecopy or in electronic format shall be as effective as an original and
shall constitute a representation that an original will be delivered.
11.8     Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
11.9     Defaulting Lender.
Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the Commitment of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 11.6); provided that any
waiver, amendment or modification that increases the Commitment of a Defaulting
Lender, forgives all or any portion of the principal amount of any Loan or
interest thereon owing to a Defaulting Lender, reduces the Applicable Percentage
on the underlying interest rate owing to a Defaulting Lender or extends the
Maturity Date shall require the consent of such Defaulting Lender.
11.10     Survival of Indemnification and Representations and Warranties.
All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, the repayment of the Loans and other Obligations and the
termination of the Commitments hereunder.
11.11     Governing Law; Jurisdiction.


--------------------------------------------------------------------------------


(a)    THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York
and, by execution and delivery of this Credit Agreement, each Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of such courts. Each Borrower
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
for notices pursuant to Section 11.1, such service to become effective 15 days
after such mailing. Nothing herein shall affect the right of a Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
to otherwise proceed against a Borrower in any other jurisdiction. Each Borrower
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law; provided that nothing in this Section 11.11(a) is
intended to impair a Borrower’s right under applicable law to appeal or seek a
stay of any judgment.
(b)    Each Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
11.12     Waiver of Jury Trial.
EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.
11.13     Time.
All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.


--------------------------------------------------------------------------------


11.14     Severability.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
11.15     Entirety.
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
11.16     Binding Effect.
(a)    This Credit Agreement shall become effective at such time as all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrowers and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrowers, the Administrative Agent and each Lender and their respective
successors and assigns.
(b)    This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Obligations have
been paid in full and all Commitments have been terminated. Upon termination,
the Borrowers shall have no further obligations (other than the indemnification
provisions that survive) under the Credit Documents; provided that should any
payment, in whole or in part, of the Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Obligations.
11.17     Confidentiality.
(a)    Each Lender agrees that it will use its reasonable best efforts to keep
confidential and to cause any representative designated under Section 7.11 to
keep confidential any non-public Information (as defined below) from time to
time


--------------------------------------------------------------------------------


supplied to it under any Credit Document; provided, however, that nothing herein
shall prevent the disclosure of any such Information to (a) the extent a Lender
in good faith believes such disclosure is required by Requirement of Law, (b)
counsel for a Lender or to its accountants and other advisors, (c) bank
examiners, auditors or comparable Persons or any regulatory body having
jurisdiction over a Lender or its Affiliates, (d) any Affiliate of a Lender, (e)
any other Lender, or any assignee, transferee or participant, or, (i) any
potential assignee, transferee or participant, of all or any portion of any
Lender’s rights under this Credit Agreement who is notified of the confidential
nature of the Information or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their obligations; provided, such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 11.3 or other provisions at least as restrictive as
this Section 11, (f) any other Person in connection with any litigation to which
any one or more of the Lenders is a party (g) any other Person to whom
disclosure of such Information a Lender believes is necessary or appropriate in
its reasonable judgment in connection with the exercise of remedies or
enforcement of rights hereunder; and provided further that no Lender shall have
any obligation under this Section 11.17 to the extent any such Information
becomes available on a non-confidential basis from a source other than a
Borrower or its Subsidiaries or that any Information becomes publicly available
other than by a breach of this Section 11.17, (h) to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Credit Parties received by it from any Agent-Related
Person or any Lender, or (i) disclosure on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans. “Information” means all
information received from the Borrowers or their Subsidiaries relating to the
Borrowers, any such Subsidiary or their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrowers or such Subsidiary;
provided that, in the case of information received from the Borrowers or such
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(b)    Each Lender acknowledges that Information as defined in Section 11.17(a)
furnished to it pursuant to this Credit Agreement may include material
non-public information concerning the Borrowers and their related parties and
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and Applicable


--------------------------------------------------------------------------------


Law, including Federal and state securities laws.
(c)    All Information, including requests for waivers and amendments, furnished
by the Borrowers or the Administrative Agent pursuant to, or in the course of
administering this Credit Agreement will be syndicate-level information, which
may contain material non-public information about the Borrowers and their
related parties or their respective securities. Accordingly, each Lender
represents to the Borrowers and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive Information
that may contain material non-public information in accordance with its
compliance procedures and Applicable Law.
(d)    The provisions of this Section 11.17 shall survive the full repayment of
amounts due and the termination of this Credit Agreement for a period of one (1)
year.
11.18     Further Assurances.
The Borrowers agree, upon the request of the Administrative Agent, to promptly
take such actions as are necessary to carry out the intent of this Credit
Agreement and the other Credit Documents.
11.19     Release of Guarantors.
If a Guarantor no longer qualifies as the owner of Unencumbered Properties or
becomes an Eligible Subsidiary, then, as long as no Default or Event of Default
exists after giving effect to such event, the Lenders agree to release such
Guarantor from its obligations hereunder.
11.20     USA PATRIOT Act.
Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Act.
11.21     Limitation on Liability.
(a)    Each Borrower waives any right to assert or make any claim against any
Lender or the Administrative Agent for (or to sue any Lender or the
Administrative Agent upon any claim for) any special, indirect, incidental,
punitive or consequential damages in respect of any breach or wrongful conduct
(whether


--------------------------------------------------------------------------------


the claim is based on contract, tort or duty imposed by law) in connection with,
arising out of or in any way related to this Credit Agreement, any other Credit
Document or the transactions contemplated hereby or thereby, or any act,
omission or event in connection therewith. No indemnitee referred to in Section
11.5 above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent arising from
such indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and non-appealable judgment.
11.22     No Fiduciary Duty.
The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Credit Parties, their stockholders and/or their
Affiliates. Each Credit Party agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its Affiliates, on the other. The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.
{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}


--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.
BORROWERS:            BRANDYWINE REALTY TRUST,
a Maryland real estate investment trust
By: /s/ Gerard H. Sweeney
Name: Gerard H. Sweeney
Title: President and Chief Executive Officer
BRANDYWINE OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership
By:
Brandywine Realty Trust, a Maryland real estate investment trust, its general
partner

By: /s/ Gerard H. Sweeney
Name: Gerard H. Sweeney
Title: President and Chief
Executive Officer


